 488 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks Shoe Manufacturing Company, Inc. and Be- ings,' and conclusions2of the Administrative Lawlinda Geiman and Phyllis M. Shue and Morgan Judge and to adopt his recommended Order, asL. Dietz and United Food & Commercial Work- modified herein.ers Union Local 1436, chartered by UnitedFood & Commercial Workers International CONCLUSIONS OF LAWUnionC AFL-CIO and Mary Ann Slothour. 1. Brooks Shoe Manufacturing Company, Inc., isC1202a 4-CA-11224- and 4-1A-11226, 4 an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.December 4, 1981 2. United Food & Commercial Workers UnionLocal 1436, chartered by United Food & Commer-DECISION AND ORDER cial Workers International Union, AFL-CIO, is alabor organization within the meaning of SectionBY MEMBERS FANNING, JENKINS, AND2(5) of the Act.~ZIMMERMAN3 g3. By threatening employees with discharge,On June 25, 1981, Administrative Law Judge layoff, plant closure, and other reprisals because ofJames L. Rose issued the attached Decision in this their interest in or activity on behalf of the Union,proceeding. Thereafter, the General Counsel and Respondent has engaged in unfair labor practicesRespondent filed exceptions and supporting briefs. within the meaning of Section 8(a)(l) of the Act.Pursuant to the provisions of Section 3(b) of the 4. By stating that employees had been laid offNational Labor Relations Act, as amended, the Na- because of their interest in or activity on behalf oftional Labor Relations Board has delegated its au-tional Labor Relations Board has delegated its au- Because the record fails to disclose a sufficient nexus between Supervi-thority in this proceeding to a three-member panel. sor O'Donnell's statement to employee Shue that she might be trans-The Board has considered the record and the at- ferred back to West Chestnut and Shue's union activities, we find nomerit in the General Counsel's exception that O'Donnell's statement vio-tached Decision in light of the exceptions and lated Sec. 8(aXI). The General Counsel notes that the conversation re-briefs and has decided to affirm the rulings, find- ferred to in sec. Ill,BI, par. 6, of the Administrative Law Judge's Deci-sion occurred on July 15, 1980, rather than July 5, 1980, and we herebyRespondent has excepted to certain credibility findings made by the correct this inadvertent error accordingly.Administrative Law Judge. It is the Board's established policy not to While we agree that the Administrative Law Judge correctly discredit-overrule an administrative law judge's resolutions with respect to credi- ed the reasons advanced by Respondent for the discharges of the Elmbility unless the clear preponderance of all of the relevant evidence con- Street employees, we decline to adopt his statement that employeevinces us that the resolutions are incorrect Standard Dry Wall Products, punching of other employees' timecards is a common practice in indus-Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We have trycarefully examined the record and find no basis for reversing his findings. Member Jenkins regards the Administrative Law Judge's reference toThe General Counsel excepted to the Administrative Law Judge's fail- Wright Line, a Divsion of Wright Line Inc. 251 NLRB 1083 (1980), to beure to make a number of specific findings. Except for the General Coun- inapposite. That decision concerns identifying the cause of dischargesel's exceptions regarding threats that Elm Street employees would be where a genuine lawful and a genuine unlawful reason exist. Where, aslaid off, or admissions that they had been laid off, because they supported he'e, the asserted lawful reason is found to be a pretext, only one genuinethe Union, we believe the findings requested by the General Counsel are reason remains-the unlawful one. To attempt to apply Wright Line inimplicit in the Administrative Law Judge's conclusion that Respondent such a situation is futile, confusing, and misleadinginterrogated employees concerning their interest in and activity on behalf The Administrative Law Judge failed to make conclusions of lawof the Union, and threatened them with discharge, warehouse closure, based upon his findings We make herein conclusions of law consistentand other reprisals. With respect to exceptions pertaining to statements withhsfindings of fact, as modifed herein.about layoff, we find that, based on evidence discussed by the Adminis- In accordance with his dissent in Olympic Medical Corporation, 250trative Law Judge, Respondent threatened employees with layoff because NLRB 146 (1980) Member Jenkins would award interest on the backpaythey supported the Union and stated that employees had been laid off be- due based on the formula set forth therein.cause they supported the Union, thereby violating Sec. 8(a)(1) of the Act.We shall modify the Administrative Law Judge's recommended Orderand notice accordingly.259 NLRB No. 71488 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks Shoe Manufacturing Company, Inc. and Be- ings,' and conclusions2of the Administrative Lawlinda Geiman and Phyllis M. Shue and Morgan Judge and to adopt his recommended Order, asL. Dietz and United Food & Commercial Work- modified herein.ers Union Local 1436, chartered by UnitedFood & Commercial Workers International CONCLUSIONS OF LAWUnion, AFL-CIO and Mary Ann Slothour. i. Brooks Shoe Manufacturing Company, Inc., is11202-314-CA 112242 and 4CA-11226anemployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.December 4, 1981 2. United Food & Commercial Workers UnionLocal 1436, chartered by United Food & Commer-DECISION AND ORDER cial Workers International Union, AFL-CIO, is aBy MEMBER. FANNING, JENKINS, AND labor organization within the meaning of SectionBY MEMBERS FANNING, JENKINS, AND—. ,.-ZIMMERMAN ~ ~~~2(5) of the Act.3. By threatening employees with discharge,On June 25, 1981, Administrative Law Judge layoff, plant closure, and other reprisals because ofJames L. Rose issued the attached Decision in this their interest in or activity on behalf of the Union,proceeding. Thereafter, the General Counsel and Respondent has engaged in unfair labor practicesRespondent filed exceptions and supporting briefs. within the meaning of Section 8(a)(l) of the Act.Pursuant to the provisions of Section 3(b) of the 4. By stating that employees had been laid offNational Labor Relations Act, as amended, the Na- because of their interest in or activity on behalf oftional Labor Relations Board has delegated its au- --- -.tional Labor Relations Board has delegated its au- Because the record fails to disclose a sufficient nexus between Supervi-thority in this proceeding to a three-member panel. sor O'Donnell's statement to employee Shue that she might be trans-The Board has Considered the record and the at- ferredback toWest Chestnut and Shue's union activities, we find nomerit in theGeneralCounsel's exception that O'Donnell's statement vio-tached Decision in light Of the exceptions and lated Sec. 8(aX1). The General Counsel notes that the conversation re-briefs and has decided to affirm the rulings, find- ferred to in sec. Ill,B.I, par. 6, of the Administrative Law Judge's Deci-sion occurred on July 15. 1980, rather than July 5, 1980, and we hereby*Respondent has excepted to certain credibility findings made by the correctthisinadvertent error accordingly.Administrative Law Judge. It is the Board's established policy not to Whileweagree that the Administrative Law Judge correctly discredit-overrule an administrative law judge's resolutions with respect to credi- edthereasonsadvanced by Respondent for the discharges of the Elmbility unless the clear preponderance of all of the relevant evidence con- Streelemployees, we decline to adopt his statement that employeevinces us that the resolutions are incorrect Standard Dry Wall Products, punching of other employees' timecards is a common practice in indus-Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951) We have try.carefully examined the record and find no basis for reversing his findings. Member Jenkins regards the Administrative Law Judge's reference toThe General Counsel excepted to the Administrative Law Judge's fail- WrightLine, aDivision of Wright Line, Inc. 251 NLRB 1083 (1980), to beure to make a number of specific findings. Except for the General Coun- inapposite. That decision concerns identifying the cause of dischargesel's exceptions regarding threats that Elm Street employees would be whe'r agenuine lawful and a genuine unlawful reason exist. Where, aslaid off, or admissions that they had been laid off, because they supported he'e, the asserted lawful reason is found to be a pretext, only one genuinethe Union, we believe the findings requested by the General Counsel are reasonremains-the unlawful one. To attempt to apply Wright Line inimplicit in the Administrative Law Judge's conclusion that Respondent such a situation is futile, confusing, and misleading.interrogated employees concerning their interest in and activity on behalf Z TheAdministrative Law Judge failed to make conclusions of lawof the Union, and threatened them with discharge, warehouse closure, basedupon hisfindings. We make herein conclusions of law consistentand other reprisals. With respect to exceptions pertaining to statements withhisfindings of fact, as modified herein,about layoff, we find that, based on evidence discussed by the Adminis- I" acco'dance with his dissent in Olympic Medical Corporation, 250trative Law Judge, Respondent threatened employees with layoff because NLRB 146 (1980). Member Jenkins would award interest on the backpaythey supported the Union and stated that employees had been laid off be- duebasedontheformula set forth therein.cause they supported the Union, thereby violating Sec. 8(a)(l) of the Act.We shall modify the Administrative Law Judge's recommended Orderand notice accordingly.259 NLRB No. 71488 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks Shoe Manufacturing Company, Inc. and Be- ings,' and conclusions2of the Administrative Lawlinda Geiman and Phyllis M. Shue and Morgan Judge and to adopt his recommended Order, asL. Dietz and United Food & Commercial Work- modified herein.ers Union Local 1436, chartered by UnitedFood & Commercial Workers International CONCLUSIONS OF LAWUnion, AFL-CIO and Mary Ann Slothour. i. Brooks Shoe Manufacturing Company, Inc., is11202-314-CA 11224 and 12CA-11226anemployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.December 4, 1981 2. United Food & Commercial Workers UnionLocal 1436, chartered by United Food & Commer-DECISION AND ORDER cial Workers International Union, AFL-CIO, is aBy MEMBER. FANNING, JENKINS, AND labor organization within the meaning of SectionBY MEMBERS FANNING, JENKINS, AND—. ,.-ZIMMERMAN ~ ~~~2(5) of the Act.3. By threatening employees with discharge,On June 25, 1981, Administrative Law Judge layoff, plant closure, and other reprisals because ofJames L. Rose issued the attached Decision in this their interest in or activity on behalf of the Union,proceeding. Thereafter, the General Counsel and Respondent has engaged in unfair labor practicesRespondent filed exceptions and supporting briefs. within the meaning of Section 8(a)(l) of the Act.Pursuant to the provisions of Section 3(b) of the 4. By stating that employees had been laid offNational Labor Relations Act, as amended, the Na- because of their interest in or activity on behalf oftional Labor Relations Board has delegated its au- --- -.tional Labor Relations Board has delegated its au- Because the record fails to disclose a sufficient nexus between Supervi-thority in this proceeding to a three-member panel. sor O'Donnell's statement to employee Shue that she might be trans-The Board has Considered the record and the at- ferredback toWestChestnut and Shue's union activities, we find nomeritin theGeneral Counsel's exception that O'Donnell's statement vio-tached Decision in light Of the exceptions and lated Sec. 8(aX1). The General Counsel notes that the conversation re-briefs and has decided to affirm the rulings, find- ferred to in sec. Ill,B.I, par. 6, of the Administrative Law Judge's Deci-sion occurred on July 15. 1980, rather than July 5, 1980, and we hereby*Respondent has excepted to certain credibility findings made by the correctthisinadvertent error accordingly.Administrative Law Judge. It is the Board's established policy not to While weagree that the Administrative Law Judge correctly discredit-overrule an administrative law judge's resolutions with respect to credi- edthereasonsadvanced by Respondent for the discharges of the Elmbility unless the clear preponderance of all of the relevant evidence con- Streelemployees, we decline to adopt his statement that employeevinces us that the resolutions are incorrect Standard Dry Wall Products, punching of other employees' timecards is a common practice in indus-Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951) We have try.carefully examined the record and find no basis for reversing his findings. Member Jenkins regards the Administrative Law Judge's reference toThe General Counsel excepted to the Administrative Law Judge's fail- WrightLine, aDivision of Wright Line, Inc. 251 NLRB 1083 (1980), to beure to make a number of specific findings. Except for the General Coun- inapposite. That decision concerns identifying the cause of dischargesel's exceptions regarding threats that Elm Street employees would be Whereagenuine lawful and a genuine unlawful reason exist. Where, aslaid off, or admissions that they had been laid off, because they supported he'e, the asserted lawful reason is found to be a pretext, only one genuinethe Union, we believe the findings requested by the General Counsel are reasonremains-the unlawful one. To attempt to apply Wright Line inimplicit in the Administrative Law Judge's conclusion that Respondent such a situation is futile, confusing, and misleading.interrogated employees concerning their interest in and activity on behalf Z TheAdministrative Law Judge failed to make conclusions of lawof the Union, and threatened them with discharge, warehouse closure, basedupon hisfindings. We make herein conclusions of law consistentand other reprisals. With respect to exceptions pertaining to statements withhisfindings of fact, as modified herein,about layoff, we find that, based on evidence discussed by the Adminis- I" acco'dance with his dissent in Olympic Medical Corporation, 250trative Law Judge, Respondent threatened employees with layoff because NLRB 146 (1980). Member Jenkins would award interest on the backpaythey supported the Union and stated that employees had been laid off be- duebasedontheformula set forth therein.cause they supported the Union, thereby violating Sec. 8(a)(l) of the Act.We shall modify the Administrative Law Judge's recommended Orderand notice accordingly.259 NLRB No. 71488 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks Shoe Manufacturing Company, Inc. and Be- ings,' and conclusions2of the Administrative Lawlinda Geiman and Phyllis M. Shue and Morgan Judge and to adopt his recommended Order, asL. Dietz and United Food & Commercial Work- modified herein.ers Union Local 1436, chartered by UnitedFood & Commercial Workers International CONCLUSIONS OF LAWUnion, AFL-CIO and Mary Ann Slothour. i. Brooks Shoe Manufacturing Company, Inc., is11202-314-CA 11224 and 12CA-11226anemployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.December 4, 1981 2. United Food & Commercial Workers UnionLocal 1436, chartered by United Food & Commer-DECISION AND ORDER cial Workers International Union, AFL-CIO, is aBy MEMBER. FANNING, JENKINS, AND labor organization within the meaning of SectionBY MEMBERS FANNING, JENKINS, AND—. ,.-ZIMMERMAN ~ ~~~2(5) of the Act.3. By threatening employees with discharge,On June 25, 1981, Administrative Law Judge layoff, plant closure, and other reprisals because ofJames L. Rose issued the attached Decision in this their interest in or activity on behalf of the Union,proceeding. Thereafter, the General Counsel and Respondent has engaged in unfair labor practicesRespondent filed exceptions and supporting briefs. within the meaning of Section 8(a)(l) of the Act.Pursuant to the provisions of Section 3(b) of the 4. By stating that employees had been laid offNational Labor Relations Act, as amended, the Na- because of their interest in or activity on behalf oftional Labor Relations Board has delegated its au- --- -.tional Labor Relations Board has delegated its au- Because the record fails to disclose a sufficient nexus between Supervi-thority in this proceeding to a three-member panel. sor O'Donnell's statement to employee Shue that she might be trans-The Board has Considered the record and the at- ferredback toWestChestnut and Shue's union activities, we find nomeritin theGeneral Counsel's exception that O'Donnell's statement vio-tached Decision in light Of the exceptions and lated Sec. 8(aX1). The General Counsel notes that the conversation re-briefs and has decided to affirm the rulings, find- ferred to in sec. Ill,B.I, par. 6, of the Administrative Law Judge's Deci-sion occurred on July 15. 1980, rather than July 5, 1980, and we hereby*Respondent has excepted to certain credibility findings made by the correctthisinadvertent error accordingly.Administrative Law Judge. It is the Board's established policy not to Whileweagree that the Administrative Law Judge correctly discredit-overrule an administrative law judge's resolutions with respect to credi- edthereasonsadvanced by Respondent for the discharges of the Elmbility unless the clear preponderance of all of the relevant evidence con- Streelemployees, we decline to adopt his statement that employeevinces us that the resolutions are incorrect Standard Dry Wall Products, punching of other employees' timecards is a common practice in indus-Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951) We have try.carefully examined the record and find no basis for reversing his findings. Member Jenkins regards the Administrative Law Judge's reference toThe General Counsel excepted to the Administrative Law Judge's fail- WrightLine, aDivision of Wright Line, Inc. 251 NLRB 1083 (1980), to beure to make a number of specific findings. Except for the General Coun- inapposite. That decision concerns identifying the cause of dischargesel's exceptions regarding threats that Elm Street employees would be whe'r agenuine lawful and a genuine unlawful reason exist. Where, aslaid off, or admissions that they had been laid off, because they supported he'e, the asserted lawful reason is found to be a pretext, only one genuinethe Union, we believe the findings requested by the General Counsel are reasonremains-the unlawful one. To attempt to apply Wright Line inimplicit in the Administrative Law Judge's conclusion that Respondent such a situation is futile, confusing, and misleading.interrogated employees concerning their interest in and activity on behalf Z TheAdministrative Law Judge failed to make conclusions of lawof the Union, and threatened them with discharge, warehouse closure, basedupon hisfindings. We make herein conclusions of law consistentand other reprisals. With respect to exceptions pertaining to statements withhisfindings of fact, as modified herein,about layoff, we find that, based on evidence discussed by the Adminis- I" acco'dance with his dissent in Olympic Medical Corporation, 250trative Law Judge, Respondent threatened employees with layoff because NLRB 146 (1980). Member Jenkins would award interest on the backpaythey supported the Union and stated that employees had been laid off be- duebasedontheformula set forth therein.cause they supported the Union, thereby violating Sec. 8(a)(l) of the Act.We shall modify the Administrative Law Judge's recommended Orderand notice accordingly.259 NLRB No. 71488 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks Shoe Manufacturing Company, Inc. and Be- ings,' and conclusions2of the Administrative Lawlinda Geiman and Phyllis M. Shue and Morgan Judge and to adopt his recommended Order, asL. Dietz and United Food & Commercial Work- modified herein.ers Union Local 1436, chartered by UnitedFood & Commercial Workers International CONCLUSIONS OF LAWUnion, AFL-CIO and Mary Ann Slothour. i. Brooks Shoe Manufacturing Company, Inc., is11202-314-CA 11224 and 12CA-11226anemployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.December 4, 1981 2. United Food & Commercial Workers UnionLocal 1436, chartered by United Food & Commer-DECISION AND ORDER cial Workers International Union, AFL-CIO, is aBy MEMBER. FANNING, JENKINS, AND labor organization within the meaning of SectionBY MEMBERS FANNING, JENKINS, AND—. ,.-ZIMMERMAN ~ ~~~2(5) of the Act.3. By threatening employees with discharge,On June 25, 1981, Administrative Law Judge layoff, plant closure, and other reprisals because ofJames L. Rose issued the attached Decision in this their interest in or activity on behalf of the Union,proceeding. Thereafter, the General Counsel and Respondent has engaged in unfair labor practicesRespondent filed exceptions and supporting briefs. within the meaning of Section 8(a)(l) of the Act.Pursuant to the provisions of Section 3(b) of the 4. By stating that employees had been laid offNational Labor Relations Act, as amended, the Na- because of their interest in or activity on behalf oftional Labor Relations Board has delegated its au- --- -.tional Labor Relations Board has delegated its au- Because the record fails to disclose a sufficient nexus between Supervi-thority in this proceeding to a three-member panel. sor O'Donnell's statement to employee Shue that she might be trans-The Board has Considered the record and the at- ferredback toWestChestnut and Shue's union activities, we find nomeritin theGeneral Counsel's exception that O'Donnell's statement vio-tached Decision in light Of the exceptions and lated Sec. 8(aX1). The General Counsel notes that the conversation re-briefs and has decided to affirm the rulings, find- ferred to in sec. Ill,B.I, par. 6, of the Administrative Law Judge's Deci-sion occurred on July 15. 1980, rather than July 5, 1980, and we hereby*Respondent has excepted to certain credibility findings made by the correctthisinadvertent error accordingly.Administrative Law Judge. It is the Board's established policy not to While weagree that the Administrative Law Judge correctly discredit-overrule an administrative law judge's resolutions with respect to credi- edthereasonsadvanced by Respondent for the discharges of the Elmbility unless the clear preponderance of all of the relevant evidence con- Streelemployees, we decline to adopt his statement that employeevinces us that the resolutions are incorrect Standard Dry Wall Products, punching of other employees' timecards is a common practice in indus-Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951) We have try.carefully examined the record and find no basis for reversing his findings. Member Jenkins regards the Administrative Law Judge's reference toThe General Counsel excepted to the Administrative Law Judge's fail- WrightLine, aDivision of Wright Line, Inc. 251 NLRB 1083 (1980), to beure to make a number of specific findings. Except for the General Coun- inapposite. That decision concerns identifying the cause of dischargesel's exceptions regarding threats that Elm Street employees would be Whereagenuine lawful and a genuine unlawful reason exist. Where, aslaid off, or admissions that they had been laid off, because they supported he'e, the asserted lawful reason is found to be a pretext, only one genuinethe Union, we believe the findings requested by the General Counsel are reasonremains-the unlawful one. To attempt to apply Wright Line inimplicit in the Administrative Law Judge's conclusion that Respondent such a situation is futile, confusing, and misleading.interrogated employees concerning their interest in and activity on behalf Z TheAdministrative Law Judge failed to make conclusions of lawof the Union, and threatened them with discharge, warehouse closure, basedupon hisfindings. We make herein conclusions of law consistentand other reprisals. With respect to exceptions pertaining to statements withhisfindings of fact, as modified herein,about layoff, we find that, based on evidence discussed by the Adminis- I" acco'dance with his dissent in Olympic Medical Corporation, 250trative Law Judge, Respondent threatened employees with layoff because NLRB 146 (1980). Member Jenkins would award interest on the backpaythey supported the Union and stated that employees had been laid off be- duebasedontheformula set forth therein.cause they supported the Union, thereby violating Sec. 8(a)(l) of the Act.We shall modify the Administrative Law Judge's recommended Orderand notice accordingly.259 NLRB No. 71 BROOKS SHOE MANUFACTURING COMPANY, INC. 489the Union, Respondent has engaged in unfair labor 1436, chartered by United Food & Commer-practices within the meaning of Section 8(a)(1) of cial Workers International Union, AFL-CIO.the Act. WE WILL NOT interrogate employees about5. By interrogating employees concerning their their interest in or activity on behalf of theinterest in or activity on behalf of the Union, Re- Union.spondent has engaged in unfair labor practices WE WILL NOT threaten employees with dis-within the meaning of Section 8(a)(1) of the Act. charge, layoff, plant closure, or other reprisals6. By discharging or otherwise discriminating because of their interest in or activity onagainst employees because of their interest in or ac- behalf of the Uniontivity on behalf of the Union, or any other labor WE WILL NOT tate that employees wereorganization, Respondent has engaged in unfair ..organiz n R n hs e d unlaid off because of their interest in or activitylabor practices within the meaning of Sectionlaid off becaue of irin8(aX3) and (1) of the Act.on.7. The unfair labor practices set forth above WE WILL NOT in any other manner interfereaffect commerce within the meaning of Section with, restrain, or coerce our employees in the2(6) and (7) of the Act. exercise of the rights guaranteed them by Sec-8. Respondent has committed no other unfair tion 7 of the National Labor Relations Act, aslabor practices. amended.WE WILL offer full and immediate reinstate-ORDER ment to Mary Ann Slothour, Belinda Geiman,Pursuant to Section 10(c) of the National Labor Phyllis Shue, and Morgan Dietz to theirRelations Act, as amended, the National Labor Re- former jobs or, if those jobs no longer exist, tolations Board adopts as its Order the recommended substantially equivalent positions of employ-Order of the Administrative Law Judge, as modi- ment, and WE WILL make them whole for anyfied below, and hereby orders that the Respondent, losses they may have suffered as a result of theBrooks Shoe Manufacturing Company, Inc., Han- discrimination against them, with interest.over, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the BROOKS SHOE MANUFACTURINGsaid recommended Order, as so modified: COMPANY, INC.1. Substitute the following for paragraph l(b):"(b) Threatening employees with discharge, DECISIONlayoff, plant closure, and other reprisals because oftheir interest in or activity on behalf of the Union." STATEMENT OF THE CASE2. Insert the following as paragraph l(c) and re- JAMES L. ROSE, Administrative Law Judge: Thisletter the subsequent paragraphs accordingly: matter was heard before me on April I and 2, 1981, at"(c) Stating that employees had been laid off be- York, Pennsylvania, upon the General Counsel's com-cause of their interest in or activity on behalf of the plaint which alleged generally that the Respondent ter-Union." minated four employees on June 12 and 13, 1980,' be-3. Substitute the attached notice for that of the cause of their union activity in violation of SectionAdministrative Law Judge. 8(a)(3) of the National Labor Relations Act, as amended,29 U.S.C. § 151, et seq. It is also alleged that, throughAPPENDIX Supervisor John O'Donnell, the Respondent committedNOTICE To EMPLOYEES various violations of Section 8(aXl) of the Act.POSTED BY ORDER OF THE The Respondent contends that the union activityNA TIONL LABORD R ELATIONS BOARD played no part in the termination of the four employ-NATIONAL LABOR RELATIONS BOAees-that they were "permanently laid off" because theyAn Agency of the United States Government had committed numerous violations of company rules in-cluding drinking alcoholic beverages on company prem-After a hearing at which all sides had an opportu- ises, punching others' timecards, and low productivity.nity to present evidence and state their positions, The Respondent generally denied that it committed anythe National Labor Relations Board found that we unfair labor practices.have violated the National Labor Relations Act, as Upon the record as a whole, including my observationamended, and has ordered us to post this notice. of the witnesses and the briefs and arguments of counsel,WE WILL NOT discharge or otherwise dis- I hereby make the following:criminate against employees because of theirinterest in or activity on behalf of UnitedFood & Commercial Workers Union Local ' All dates are in 1980 unless otherwise indicatedBROOKS SHOE MANUFACTURING COMPANY, INC. 489the Union, Respondent has engaged in unfair labor 1436, chartered by United Food & Commer-practices within the meaning of Section 8(a)(l) of cial Workers International Union, AFL-CIO.the Act. WE WILL NOT interrogate employees about5. By interrogating employees concerning their their interest in or activity on behalf of theinterest in or activity on behalf of the Union, Re- Union.spondent has engaged in unfair labor practices WE WILL NOT threaten employees with dis-within the meaning of Section 8(a)(l) of the Act. charge, layoff, plant closure, or other reprisals6. By discharging or otherwise discriminating because of their interest in or activity onagainst employees because of their interest in or ac- behalf of the Union.tivity on behalf of the Union, or any other labor WE WILL NOT state that employees wereorganization, Respondent has engaged in unfair l off ba o r i i o actvitlabor practices within the meaning of Section on behalf of the Union.8(aX3) and (1) of the Act.7. The unfair labor practices set forth above WEWILLNOT in any other manner interfereaffect commerce within the meaning of Section with, restrain, or coerce our employees in the2(6) and (7) of the Act. exercise of the rights guaranteed them by Sec-8. Respondent has committed no other unfair tion 7 of the National Labor Relations Act, aslabor practices,.amended.WE WILL offer full and immediate reinstate-ORDER(ment to Mary Ann Slothour, Belinda Geiman,Pursuant to Section 10(c) of the National Labor Phyllis Shue, and Morgan Dietz to theirRelations Act, as amended, the National Labor Re- former jobs or, if those jobs no longer exist, tolations Board adopts as its Order the recommended substantially equivalent positions of employ-Order of the Administrative Law Judge, as modi- ment, and WE WILL make them whole for anyfied below, and hereby orders that the Respondent, losses they may have suffered as a result of theBrooks Shoe Manufacturing Company, Inc., Han- discrimination against them, with interest.over, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the BROOKS SHOE MANUFACTURINGsaid recommended Order, as so modified: COMPANY, INC.1. Substitute the following for paragraph l(b):"(b) Threatening employees with discharge, DECISIONlayoff, plant closure, and other reprisals because oftheir interest in or activity on behalf of the Union." STATEMENT OF THE CASE2. Insert the following as paragraph l(c) and re- JAMES L. ROSE, Administrative Law Judge: Thisletter the subsequent paragraphs accordingly: matter was heard before me on April I and 2, 1981, at"(c) Stating that employees had been laid off be- York, Pennsylvania, upon the General Counsel's com-cause of their interest in or activity on behalf of the plaint which alleged generally that the Respondent ter-Union." minated four employees on June 12 and 13, 1980,' be-3. Substitute the attached notice for that of the cause of their union activity in violation of SectionAdministrative Law Judge. 8(a)(3) of the National Labor Relations Act, as amended,29 U.S.C. § 151, et seq. It is also alleged that, throughAPPENDIX Supervisor John O'Donnell, the Respondent committedNOTICE To EMPLOYEES variousviolations of Section 8(aXl) of the Act.POSTED BY ORDER OF THE TheRespondent contendsthattheunionactivityNATIONAL LABOR RELATEOND BOARD played no part in the termination of the four employ-N IAn Agency RoAfON theBUnitedStatesGOveRnmees-that they were "permanently laid off" because theyAn Agency of the United States Government had committed numerous violations of company rules in-cluding drinking alcoholic beverages on company prem-After a hearing at which all sides had an opportu- ise punching others' timecards, and low productivity.nity to present evidence and state their positions, The Respondent generally denied that it committed anythe National Labor Relations Board found that we unfair labor practices.have violated the National Labor Relations Act, as Upon the record as a whole, including my observationamended, and has ordered us to post this notice. of the witnesses and the briefs and arguments of counsel,WE WILL NOT discharge or otherwise dis- I hereby makethefollowing:criminate against employees because of theirinterest in or activity on behalf of UnitedFood & Commercial Workers Union Local ' All dates are in 1980 unless otherwise indicated,BROOKS SHOE MANUFACTURING COMPANY, INC. 489the Union, Respondent has engaged in unfair labor 1436, chartered by United Food & Commer-practices within the meaning of Section 8(a)(l) of cial Workers International Union, AFL-CIO.the Act. WE WILL NOT interrogate employees about5. By interrogating employees concerning their their interest in or activity on behalf of theinterest in or activity on behalf of the Union, Re- Union.spondent has engaged in unfair labor practices WE WILL NOT threaten employees with dis-within the meaning of Section 8(a)(l) of the Act. charge, layoff, plant closure, or other reprisals6. By discharging or otherwise discriminating because of their interest in or activity onagainst employees because of their interest in or ac- behalf of the Union.tivity on behalf of the Union, or any other labor WE WILL NOT state that employees wereorganization, Respondent has engaged in unfair l off ba o r i i o actvitlabor practices within the meaning of Section on behalf of the Union.8(aX3) and (1) of the Act.7. The unfair labor practices set forth above WEWILLNOT in any other manner interfereaffect commerce within the meaning of Section with, restrain, or coerce our employees in the2(6) and (7) of the Act. exercise of the rights guaranteed them by Sec-8. Respondent has committed no other unfair tion 7 of the National Labor Relations Act, aslabor practices,.amended.WE WILL offer full and immediate reinstate-ORDER(ment to Mary Ann Slothour, Belinda Geiman,Pursuant to Section 10(c) of the National Labor Phyllis Shue, and Morgan Dietz to theirRelations Act, as amended, the National Labor Re- former jobs or, if those jobs no longer exist, tolations Board adopts as its Order the recommended substantially equivalent positions of employ-Order of the Administrative Law Judge, as modi- ment, and WE WILL make them whole for anyfied below, and hereby orders that the Respondent, losses they may have suffered as a result of theBrooks Shoe Manufacturing Company, Inc., Han- discrimination against them, with interest.over, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the BROOKS SHOE MANUFACTURINGsaid recommended Order, as so modified: COMPANY, INC.1. Substitute the following for paragraph l(b):"(b) Threatening employees with discharge, DECISIONlayoff, plant closure, and other reprisals because oftheir interest in or activity on behalf of the Union." STATEMENT OF THE CASE2. Insert the following as paragraph l(c) and re- JAMES L. ROSE, Administrative Law Judge: Thisletter the subsequent paragraphs accordingly: matter was heard before me on April I and 2, 1981, at"(c) Stating that employees had been laid off be- York, Pennsylvania, upon the General Counsel's com-cause of their interest in or activity on behalf of the plaint which alleged generally that the Respondent ter-Union." minated four employees on June 12 and 13, 1980,' be-3. Substitute the attached notice for that of the cause of their union activity in violation of SectionAdministrative Law Judge. 8(a)(3) of the National Labor Relations Act, as amended,29 U.S.C. § 151, et seq. It is also alleged that, throughAPPENDIX Supervisor John O'Donnell, the Respondent committedNOTICE To EMPLOYEES variousviolations of Section 8(aXl) of the Act.POSTED BY ORDER OF THE TheRespondent contendsthattheunionactivityNATIONALSLABORTRELATEOND BOARD played no part in the termination of the four employ-N IAn Agency RoAfON theBUnitedStatesGOveRnmees-that they were "permanently laid off" because theyAn Agency of the United States Government had committed numerous violations of company rules in-cluding drinking alcoholic beverages on company prem-After a hearing at which all sides had an opportu- ise punching others' timecards, and low productivity.nity to present evidence and state their positions, The Respondent generally denied that it committed anythe National Labor Relations Board found that we unfair labor practices.have violated the National Labor Relations Act, as Upon the record as a whole, including my observationamended, and has ordered us to post this notice. of the witnesses and the briefs and arguments of counsel,WE WILL NOT discharge or otherwise dis- I hereby makethefollowing:criminate against employees because of theirinterest in or activity on behalf of UnitedFood & Commercial Workers Union Local ' All dates are in 1980 unless otherwise indicated,BROOKS SHOE MANUFACTURING COMPANY, INC. 489the Union, Respondent has engaged in unfair labor 1436, chartered by United Food & Commer-practices within the meaning of Section 8(a)(l) of cial Workers International Union, AFL-CIO.the Act. WE WILL NOT interrogate employees about5. By interrogating employees concerning their their interest in or activity on behalf of theinterest in or activity on behalf of the Union, Re- Union.spondent has engaged in unfair labor practices WE WILL NOT threaten employees with dis-within the meaning of Section 8(aX1) of the Act. charge, layoff, plant closure, or other reprisals6. By discharging or otherwise discriminating because of their interest in or activity onagainst employees because of their interest in or ac- behalf of the Union.tivity on behalf of the Union, or any other labor WE WILL NOT state that employees wereorganization, Respondent has engaged in unfair l off ba o r i i o actvitlabor practices within the meaning of Section on behalf of the Union.8(aX3) and (1) of the Act.7. The unfair labor practices set forth above WEWILLNOT in any other manner interfereaffect commerce within the meaning of Section with, restrain, or coerce our employees in the2(6) and (7) of the Act. exercise of the rights guaranteed them by Sec-8. Respondent has committed no other unfair tion 7 of the National Labor Relations Act, aslabor practices,.amended.WE WILL offer full and immediate reinstate-ORDER(ment to Mary Ann Slothour, Belinda Geiman,Pursuant to Section 10(c) of the National Labor Phyllis Shue, and Morgan Dietz to theirRelations Act, as amended, the National Labor Re- former jobs or, if those jobs no longer exist, tolations Board adopts as its Order the recommended substantially equivalent positions of employ-Order of the Administrative Law Judge, as modi- ment, and WE WILL make them whole for anyfied below, and hereby orders that the Respondent, losses they may have suffered as a result of theBrooks Shoe Manufacturing Company, Inc., Han- discrimination against them, with interest.over, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the BROOKS SHOE MANUFACTURINGsaid recommended Order, as so modified: COMPANY, INC.1. Substitute the following for paragraph l(b):"(b) Threatening employees with discharge, DECISIONlayoff, plant closure, and other reprisals because oftheir interest in or activity on behalf of the Union." STATEMENT OF THE CASE2. Insert the following as paragraph l(c) and re- JAMES L. ROSE, Administrative Law Judge: Thisletter the subsequent paragraphs accordingly: matter was heard before me on April I and 2, 1981, at"(c) Stating that employees had been laid off be- York, Pennsylvania, upon the General Counsel's com-cause of their interest in or activity on behalf of the plaint which alleged generally that the Respondent ter-Union." minated four employees on June 12 and 13, 1980,' be-3. Substitute the attached notice for that of the cause of their union activity in violation of SectionAdministrative Law Judge. 8(a)(3) of the National Labor Relations Act, as amended,29 U.S.C. § 151, et seq. It is also alleged that, throughAPPENDIX Supervisor John O'Donnell, the Respondent committedNOTICE To EMPLOYEES variousviolations of Section 8(aXl) of the Act.POSTED BY ORDER OF THE TheRespondent contendsthattheunionactivityNATIONALSLABORTRELATEOND BOARD played no part in the termination of the four employ-N IAn Agency RoAfON theBUnitedStatesGOveRnmees-that they were "permanently laid off" because theyAn Agency of the United States Government had committed numerous violations of company rules in-cluding drinking alcoholic beverages on company prem-After a hearing at which all sides had an opportu- ise punching others' timecards, and low productivity.nity to present evidence and state their positions, The Respondent generally denied that it committed anythe National Labor Relations Board found that we unfair labor practices.have violated the National Labor Relations Act, as Upon the record as a whole, including my observationamended, and has ordered us to post this notice. of the witnesses and the briefs and arguments of counsel,WE WILL NOT discharge or otherwise dis- I hereby makethefollowing:criminate against employees because of theirinterest in or activity on behalf of UnitedFood & Commercial Workers Union Local ' All dates are in 1980 unless otherwise indicated,BROOKS SHOE MANUFACTURING COMPANY, INC. 489the Union, Respondent has engaged in unfair labor 1436, chartered by United Food & Commer-practices within the meaning of Section 8(a)(l) of cial Workers International Union, AFL-CIO.the Act. WE WILL NOT interrogate employees about5. By interrogating employees concerning their their interest in or activity on behalf of theinterest in or activity on behalf of the Union, Re- Union.spondent has engaged in unfair labor practices WE WILL NOT threaten employees with dis-within the meaning of Section 8(aX1) of the Act. charge, layoff, plant closure, or other reprisals6. By discharging or otherwise discriminating because of their interest in or activity onagainst employees because of their interest in or ac- behalf of the Union.tivity on behalf of the Union, or any other labor WE WILL NOT state that employees wereorganization, Respondent has engaged in unfair l off ba o r i i o actvitlabor practices within the meaning of Section on behalf of the Union.8(aX3) and (1) of the Act.7. The unfair labor practices set forth above WEWILLNOT in any other manner interfereaffect commerce within the meaning of Section with, restrain, or coerce our employees in the2(6) and (7) of the Act. exercise of the rights guaranteed them by Sec-8. Respondent has committed no other unfair tion 7 of the National Labor Relations Act, aslabor practices,.amended.WE WILL offer full and immediate reinstate-ORDER(ment to Mary Ann Slothour, Belinda Geiman,Pursuant to Section 10(c) of the National Labor Phyllis Shue, and Morgan Dietz to theirRelations Act, as amended, the National Labor Re- former jobs or, if those jobs no longer exist, tolations Board adopts as its Order the recommended substantially equivalent positions of employ-Order of the Administrative Law Judge, as modi- ment, and WE WILL make them whole for anyfied below, and hereby orders that the Respondent, losses they may have suffered as a result of theBrooks Shoe Manufacturing Company, Inc., Han- discrimination against them, with interest.over, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the BROOKS SHOE MANUFACTURINGsaid recommended Order, as so modified: COMPANY, INC.1. Substitute the following for paragraph l(b):"(b) Threatening employees with discharge, DECISIONlayoff, plant closure, and other reprisals because oftheir interest in or activity on behalf of the Union." STATEMENT OF THE CASE2. Insert the following as paragraph l(c) and re- JAMES L. ROSE, Administrative Law Judge: Thisletter the subsequent paragraphs accordingly: matter was heard before me on April I and 2, 1981, at"(c) Stating that employees had been laid off be- York, Pennsylvania, upon the General Counsel's com-cause of their interest in or activity on behalf of the plaint which alleged generally that the Respondent ter-Union." minated four employees on June 12 and 13, 1980,' be-3. Substitute the attached notice for that of the cause of their union activity in violation of SectionAdministrative Law Judge. 8(a)(3) of the National Labor Relations Act, as amended,29 U.S.C. § 151, et seq. It is also alleged that, throughAPPENDIX Supervisor John O'Donnell, the Respondent committedNOTICE To EMPLOYEES variousviolations of Section 8(aXl) of the Act.POSTED BY ORDER OF THE TheRespondent contendsthattheunionactivityNATIONALSLABORTRELATEOND BOARD played no part in the termination of the four employ-N IAn Agency RoAfON theBUnitedStatesGOveRnmees-that they were "permanently laid off" because theyAn Agency of the United States Government had committed numerous violations of company rules in-cluding drinking alcoholic beverages on company prem-After a hearing at which all sides had an opportu- ise punching others' timecards, and low productivity.nity to present evidence and state their positions, The Respondent generally denied that it committed anythe National Labor Relations Board found that we unfair labor practices.have violated the National Labor Relations Act, as Upon the record as a whole, including my observationamended, and has ordered us to post this notice. of the witnesses and the briefs and arguments of counsel,WE WILL NOT discharge or otherwise dis- I hereby makethefollowing:criminate against employees because of theirinterest in or activity on behalf of UnitedFood & Commercial Workers Union Local ' All dates are in 1980 unless otherwise indicated, 490 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT AND CONCLUSIONS OF LAW ently for some years, O'Donnell was the West Chestnutwarehouse foreman, in charge of the first, or day, shift.I. JURISDICTION For about 1 month during the last of each calendar quar-Brooks Shoe Manufacturing Company, Inc. (herein the ter, Bill Myers was the foreman of a smaller night shift.Respondent or the Company), is engaged in the distribu- In addition, Myers was the foreman at the Elm Streettion and sale primarily of athletic footwear. At its Han- warehouseover, Pennsylvania, facility the Respondent receives raw Sometime in April the Respondent's senior manage-materials which it ships to companies in Puerto Rico and ment officials determined to shift O'Donnell and Myers,the Dominican Republic where the shoes are manufac- putting O'Donnell in charge of the Elm Street ware-tured. The finished products are shipped to Hanover, house and Myers in charge of West Chestnut. Alanand from there to customers throughout the United Carmel, the Company's general counsel and a member ofStates and abroad. the senior management committee, testified that this deci-In the course and conduct of its business, the Respond- sion was based on their determination that Myers was aent annually receives at its Hanover facility products more effective supervisor than O'Donnell-that Myers'valued in excess of $50,000 directly from points outside second shift crew at West Chestnut was more productivethe Commonwealth of Pennsylvania, and annually ships on an employee/hour basis than O'Donnell's. In fact,directly to points outside the Commonwealth of Pennsyl- Carmel testified, "To be perfectly frank, John O'Donnellvania goods and products valued in excess of $50,000. was not what you call the best supervisor in the world."The Respondent admits, and I find, that it is an employer Myers testified that he was advised by a Johnengaged in interstate commerce within the meaning of Benowitz that the change was being made because man-Section 2(2), (6), and 2(7) of the Act. agement had discovered there was a lot of "drinking"going on at the West Chestnut warehouse.II. THE LABOR ORGANIZATION INVOLVED Benowitz told O'Donnell about the change and thatUnited Food & Commercial Workers Union Local O'Donnell should pick five employees of his choice toUnited Food & Commercial Workers Union Local1436, chartered by the United Food & Commercial transfer to the Elm Street warehouse; but, according toWorkers International Union, AFL-CIO (herein the Myers, Benowitz told O'Donnell that he could not takeUnion), is admitted to be, and I find is, a labor organiza- of Myers' employees.tion within the meaning of Section 2(5) of the Act.The change was made in early May. But for about 2weeks or so, three of the previous Elm Street employeesII. THE ALLEGED UNFAIR LABOR PRACTICES stayed on to do special orders, rather than immediatelytransferring to West Chestnut. One of these was RosalieA. Background Facts Long, who testified that she soon observed a lot ofdrinking beer among the transferred employees, and a lotAs noted above, the primary business of the Respond- of goofng off. When she asked why the others wereent at its Hanover facility is to receive and ship raw ma- standing or sitg n their cars in the parking lotterials and to receive and ship finished products. Run- and the like she was told that there was "no work."ning shoes, which account for about 80 percent of the ,Respondent's sales, are received and shipped from the n any event, Long was motivated to contact MyersWest Chestnut Street warehouse. Other athletic shoes and to tell him about the drinking and goofing off and(basketball, baseball, all purpose, etc.) are received and hat if he did not transfer her immediately to Westshipped out of the Elm Street warehouse; and raw mate- Chestnut Street she would quit. She was in fact trans-rials are received and shipped from the Factory Street ferred a few days later, apparently the last week in May.facility (Titus warehouse). The drinking observed by Long took place prior toDuring the times material here, there were more than O'Donnell going on vacation but, she testified, it was50 employees engaged in various warehousing duties-30 more pronounced during the week he was gone. Theat the Titus building (most of whom were in rework), Saturday following Long's call, Myers in fact went toabout 25 at West Chestnut, and about 5 to 8 at Elm the Elm Street warehouse to see what was going on. AtStreet. that time he noticed a receipt for a key dated May 17.Most of the West Chestnut and Elm Street employees That the Myers visit to the warehouse occurred on Maywere involved in processing orders for customers; how- 17 is generally consistent with the testimony of all theever, there were a few who did rework on damaged witnesses. 2shoes and made special order alterations. Myers testified that he observed many beer cans inIn early spring, an organizational campaign began various trash containers throughout the warehouse asamong the Respondent's employees. Authorization cards well as an old shoe in one of the trash cans. Myers at-were signed and a representation petition was filed in tempted to contact Carmel as well as Jerry Turner, theCase 4-RC-14198. A hearing on that petition was held Respondent's vice president and part owner, but wason May 30 followed by the Regional Director's Decision unable to do so. He did contact a fellow employee whoand Direction of Election, affirmed by the Board. An joined him at the warehouse to verify the condition.election was held on October 15 which resulted in a cer-tification of no representative. 2 The dates of these events are unclear from the record; however, theconsensus has the shift of employees in the first of May. During theJohn O'Donnell, he testified, has worked for the Re- middle of the month, O'Donnell took a I-week vacation, returning tospondent off and on since 1938. Before May, and appar- work on May 19.490 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT AND CONCLUSIONS OF LAW ently for some years, O'Donnell was the West Chestnutwarehouse foreman, in charge of the first, or day, shift.I. JURISDICTION For about 1 month during the last of each calendar quar-Brooks Shoe Manufacturing Company, Inc. (herein the ter, Bill Myerswastheforemanofasmallernight shift.Respondent or the Company), is engaged in the distribu- Inaddition, Myers wastheforemanattheElmStreettion and sale primarily of athletic footwear. At its Han- warehouse.over, Pennsylvania, facility the Respondent receives raw Sometime in April the Respondent's senior manage-materials which it ships to companies in Puerto Rico and ment officials determined to shift O'Donnell and Myers,the Dominican Republic where the shoes are manufac- putting O'Donnell in charge of the Elm Street ware-tured. The finished products are shipped to Hanover, house and Myers in charge of West Chestnut. Alanand from there to customers throughout the United Carmel, the Company's general counsel and a member ofStates and abroad. the senior management committee, testified that this deci-In the course and conduct of its business, the Respond- sion was based on their determination that Myers was aent annually receives at its Hanover facility products more effective supervisor than O'Donnell-that Myers'valued in excess of $50,000 directly from points outside secondshiftcrewat West Chestnut was more productivethe Commonwealth of Pennsylvania, and annually ships on an employee/hour basis than O'Donnell's. In fact,directly to points outside the Commonwealth of Pennsyl- Carmel testified, "To be perfectly frank, John O'Donnellvania goods and products valued in excess of $50,000. was not what you call the best supervisor in the world."The Respondent admits, and I find, that it is an employer Myers testified that he was advised by a Johnengaged in interstate commerce within the meaning of Benowitz that the change was being made because man-Section 2(2), (6), and 2(7) of the Act. agement had discovered there was a lot of "drinking"going on at the West Chestnut warehouse.II. THE LABOR ORGANIZATION INVOLVED Benowitz told O'Donnell about the change and thatUnited Food & Commercial Workers Union Local O'Donnell should pick five employees of his choice to14361 chartered by the United Food &i Commercial transfer to the Elm Street warehouse; but, according to1436, chartered by the United Food &i Commercial — .., -, , ,' , °Workers International Union, AFL-CIO (herein the Myers, Benowitz told O'Donnell that he could not takeUnion), is admitted to be, and I find is, a labor organiza- a employees.tion within the meaning of Section 2(5) of the Act. Thechange was made in early May. But for about 2weeks or so, three of the previous Elm Street employees11. THE ALLEGED UNFAIR LABOR PRACTICES stayed on to do special orders, rather than immediatelytransferring to West Chestnut. One of these was RosalieA. Background Facts Long, who testified that she soon observed a lot ofAs noted above, the- primary businessoftheRespond- drinking beer among the transferred employees, and a lotAs noted above, the primary business of the Respond- ^ .. "gofn of,, Whe sh ase wh \e ohers werent at its Hanover facility is to receive and ship raw ma- o "ooing off." When she asked why the others wee,terials and to receive and ship finished products. Run- sanding around or sitting in theircas in th parkin loning shoes, which account for about 80 percent of the , s a l te s wok.Respondent's sales, are received and shipped from the Inany event, Long was motivated to contact MyersWest Chestnut Street warehouse. Other athletic shoes andtotell him about the drinking and goofing off and(basketball, baseball, all purpose, etc.) are received and thatifhedidnottransferher immediately to Westshipped out of the Elm Street warehouse; and raw mate- Chestnut Street she would quit. She was in fact trans-rials are received and shipped from the Factory Street ferredafewdayslater, apparently thelastweek in May.facility (Titus warehouse). The drinking observed by Long took place prior toDuring the times material here, there were more than O'Donnell going on vacation but, she testified, it was50 employees engaged in various warehousing duties-30 more pronounced during the week he was gone. Theat the Titus building (most of whom were in rework), Saturday following Long's call, Myers in fact went toabout 25 at West Chestnut, and about 5 to 8 at Elm theElmStreetwarehouse to see what was going on. AtStreet. that time he noticed a receipt for a key dated May 17.Most of the West Chestnut and Elm Street employees ThattheMyers visittothewarehouse occurred on Maywere involved in processing orders for customers; how- 17isgenerally consistent with the testimony of all theever, there were a few who did rework on damaged witnesses. 2shoes and made special order alterations. Myers testified that he observed many beer cans inIn early spring, an organizational campaign began various trash containers throughout the warehouse asamong the Respondent's employees. Authorization cards well as an old shoe in one of the trash cans. Myers at-were signed and a representation petition was filed in tempted to contact Carmel as well as Jerry Turner, theCase 4-RC-14198. A hearing on that petition was held Respondent's vice president and part owner, but wason May 30 followed by the Regional Director's Decision unable to do so. He did contact a fellow employee whoand Direction of Election, affirmed by the Board. An joined him at the warehouse to verify the condition.election was held on October 15 which resulted in a cer-tification of no representative. IThedates ofthese eventsareunclearfromtherecord; however, theconsensus has the shift of employees in the first of May. During theJohn O'Donnell, he testified, has worked for the Re- middle of the month, O'Donnell took a 1-week vacation, returning tospondent off and on since 1938. Before May, and appar- work on May 19.490 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT AND CONCLUSIONS OF LAW ently for some years, O'Donnell was the West Chestnutwarehouse foreman, in charge of the first, or day, shift.I. JURISDICTION For about 1 month during the last of each calendar quar-Brooks Shoe Manufacturing Company, Inc. (herein the ter, Bill Myerswas the foreman of a smaller night shift.Respondent or the Company), is engaged in the distribu- Inaddition, Myers was the foreman at the Elm Streettion and sale primarily of athletic footwear. At its Han- warehouse.over, Pennsylvania, facility the Respondent receives raw Sometime in April the Respondent's senior manage-materials which it ships to companies in Puerto Rico and ment officials determined to shift O'Donnell and Myers,the Dominican Republic where the shoes are manufac- putting O'Donnell in charge of the Elm Street ware-tured. The finished products are shipped to Hanover, house and Myers in charge of West Chestnut. Alanand from there to customers throughout the United Carmel, the Company's general counsel and a member ofStates and abroad. the senior management committee, testified that this deci-In the course and conduct of its business, the Respond- sion was based on their determination that Myers was aent annually receives at its Hanover facility products more effective supervisor than O'Donnell-that Myers'valued in excess of $50,000 directly from points outside second shift crew at West Chestnut was more productivethe Commonwealth of Pennsylvania, and annually ships on an employee/hour basis than O'Donnell's. In fact,directly to points outside the Commonwealth of Pennsyl- Carmel testified, "To be perfectly frank, John O'Donnellvania goods and products valued in excess of $50,000. was not what you call the best supervisor in the world."The Respondent admits, and I find, that it is an employer Myers testified that he was advised by a Johnengaged in interstate commerce within the meaning of Benowitz that the change was being made because man-Section 2(2), (6), and 2(7) of the Act. agement had discovered there was a lot of "drinking"going on at the West Chestnut warehouse.II. THE LABOR ORGANIZATION INVOLVED Benowitz told O'Donnell about the change and thatUnited Food & Commercial Workers Union Local O'Donnell should pick five employees of his choice to14361 chartered by the United Food &i Commercial transfer to the Elm Street warehouse; but, according to1436, chartered by the United Food &i Commercial — .., -, , ,' , °Workers International Union, AFL-CIO (herein the Myers, Benowitz told O'Donnell that he could not takeUnion), is admitted to be, and I find is, a labor organiza- a employees.tion within the meaning of Section 2(5) of the Act. Thechange was made in early May. But for about 2weeks or so, three of the previous Elm Street employees11. THE ALLEGED UNFAIR LABOR PRACTICES stayed on to do special orders, rather than immediatelytransferring to West Chestnut. One of these was RosalieA. Background Facts Long, who testified that she soon observed a lot ofAs noted above, the- primary businessoftheRespond- drinking beer among the transferred employees, and a lotAs noted above, the primary business of the Respond- ^ .. "gofn of,, Whe sh ase wh \e ohers werent at its Hanover facility is to receive and ship raw ma- o "ooing off." When she asked why the others wee,terials and to receive and ship finished products. Run- sanding around or sitting in theircas in th parkin loning shoes, which account for about 80 percent of the , s a l te s wok.Respondent's sales, are received and shipped from the Inany event, Long was motivated to contact MyersWest Chestnut Street warehouse. Other athletic shoes andtotell him about the drinking and goofing off and(basketball, baseball, all purpose, etc.) are received and thatifhedidnottransferher immediately to Westshipped out of the Elm Street warehouse; and raw mate- Chestnut Street she would quit. She was in fact trans-rials are received and shipped from the Factory Street ferredafewdays later, apparently thelastweek in May.facility (Titus warehouse). The drinking observed by Long took place prior toDuring the times material here, there were more than O'Donnell going on vacation but, she testified, it was50 employees engaged in various warehousing duties-30 more pronounced during the week he was gone. Theat the Titus building (most of whom were in rework), Saturday following Long's call, Myers in fact went toabout 25 at West Chestnut, and about 5 to 8 at Elm theElmStreetwarehouse to see what was going on. AtStreet. that time he noticed a receipt for a key dated May 17.Most of the West Chestnut and Elm Street employees ThattheMyers visittothewarehouse occurred on Maywere involved in processing orders for customers; how- 17isgenerally consistent with the testimony of all theever, there were a few who did rework on damaged witnesses. 2shoes and made special order alterations. Myers testified that he observed many beer cans inIn early spring, an organizational campaign began various trash containers throughout the warehouse asamong the Respondent's employees. Authorization cards well as an old shoe in one of the trash cans. Myers at-were signed and a representation petition was filed in tempted to contact Carmel as well as Jerry Turner, theCase 4-RC-14198. A hearing on that petition was held Respondent's vice president and part owner, but wason May 30 followed by the Regional Director's Decision unable to do so. He did contact a fellow employee whoand Direction of Election, affirmed by the Board. An joined him at the warehouse to verify the condition.election was held on October 15 which resulted in a cer-tification of no representative. IThedates ofthese eventsareunclearfromtherecord; however, theconsensus has the shift of employees in the first of May. During theJohn O'Donnell, he testified, has worked for the Re- middle of the month, O'Donnell took a 1-week vacation, returning tospondent off and on since 1938. Before May, and appar- work on May 19.490 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT AND CONCLUSIONS OF LAW ently for some years, O'Donnell was the West Chestnutwarehouse foreman, in charge of the first, or day, shift.I. JURISDICTION For about 1 month during the last of each calendar quar-Brooks Shoe Manufacturing Company, Inc. (herein the ter, Bill Myerswas the foreman of a smaller night shift.Respondent or the Company), is engaged in the distribu- Inaddition, Myers was the foreman at the Elm Streettion and sale primarily of athletic footwear. At its Han- warehouse.over, Pennsylvania, facility the Respondent receives raw Sometime in April the Respondent's senior manage-materials which it ships to companies in Puerto Rico and ment officials determined to shift O'Donnell and Myers,the Dominican Republic where the shoes are manufac- putting O'Donnell in charge of the Elm Street ware-tured. The finished products are shipped to Hanover, house and Myers in charge of West Chestnut. Alanand from there to customers throughout the United Carmel, the Company's general counsel and a member ofStates and abroad. the senior management committee, testified that this deci-In the course and conduct of its business, the Respond- sion was based on their determination that Myers was aent annually receives at its Hanover facility products more effective supervisor than O'Donnell-that Myers'valued in excess of $50,000 directly from points outside second shift crew at West Chestnut was more productivethe Commonwealth of Pennsylvania, and annually ships on an employee/hour basis than O'Donnell's. In fact,directly to points outside the Commonwealth of Pennsyl- Carmel testified, "To be perfectly frank, John O'Donnellvania goods and products valued in excess of $50,000. was not what you call the best supervisor in the world."The Respondent admits, and I find, that it is an employer Myers testified that he was advised by a Johnengaged in interstate commerce within the meaning of Benowitz that the change was being made because man-Section 2(2), (6), and 2(7) of the Act. agement had discovered there was a lot of "drinking"going on at the West Chestnut warehouse.II. THE LABOR ORGANIZATION INVOLVED Benowitz told O'Donnell about the change and thatUnited Food & Commercial Workers Union Local O'Donnell should pick five employees of his choice to14361 chartered by the United Food &i Commercial transfer to the Elm Street warehouse; but, according to1436, chartered by the United Food &i Commercial — .., -, , ,' , °Workers International Union, AFL-CIO (herein the Myers, Benowitz told O'Donnell that he could not takeUnion), is admitted to be, and I find is, a labor organiza- a employees.tion within the meaning of Section 2(5) of the Act. Thechange was made in early May. But for about 2weeks or so, three of the previous Elm Street employees11. THE ALLEGED UNFAIR LABOR PRACTICES stayed on to do special orders, rather than immediatelytransferring to West Chestnut. One of these was RosalieA. Background Facts Long, who testified that she soon observed a lot ofAs noted above, the- primary businessoftheRespond- drinking beer among the transferred employees, and a lotAs noted above, the primary business of the Respond- ^ .. "gofn of,, Whe sh ase wh \e ohers werent at its Hanover facility is to receive and ship raw ma- o "ooing off." When she asked why the others wee,terials and to receive and ship finished products. Run- sanding around or sitting in theircas in th parkin loning shoes, which account for about 80 percent of the , s a l te s wok.Respondent's sales, are received and shipped from the Inany event, Long was motivated to contact MyersWest Chestnut Street warehouse. Other athletic shoes andtotell him about the drinking and goofing off and(basketball, baseball, all purpose, etc.) are received and thatifhedidnottransferher immediately to Westshipped out of the Elm Street warehouse; and raw mate- Chestnut Street she would quit. She was in fact trans-rials are received and shipped from the Factory Street ferredafewdayslater, apparently the last week in May.facility (Titus warehouse). The drinking observed by Long took place prior toDuring the times material here, there were more than O'Donnell going on vacation but, she testified, it was50 employees engaged in various warehousing duties-30 more pronounced during the week he was gone. Theat the Titus building (most of whom were in rework), Saturday following Long's call, Myers in fact went toabout 25 at West Chestnut, and about 5 to 8 at Elm theElmStreetwarehouse to see what was going on. AtStreet. that time he noticed a receipt for a key dated May 17.Most of the West Chestnut and Elm Street employees ThattheMyers visittothewarehouse occurred on Maywere involved in processing orders for customers; how- 17isgenerally consistent with the testimony of all theever, there were a few who did rework on damaged witnesses. 2shoes and made special order alterations. Myers testified that he observed many beer cans inIn early spring, an organizational campaign began varioustrashcontainers throughout the warehouse asamong the Respondent's employees. Authorization cards well as an old shoe in one of the trash cans. Myers at-were signed and a representation petition was filed in tempted to contact Carmel as well as Jerry Turner, theCase 4-RC-14198. A hearing on that petition was held Respondent's vice president and part owner, but wason May 30 followed by the Regional Director's Decision unabletodoso.Hedidcontact a fellow employee whoand Direction of Election, affirmed by the Board. An joined him at the warehouse to verify the condition.election was held on October 15 which resulted in a cer-tification of no representative. IThedates ofthese eventsareunclearfromtherecord; however, theconsensus has the shift of employees in the first of May. During theJohn O'Donnell, he testified, has worked for the Re- middle of the month, O'Donnell took a 1-week vacation, returning tospondent off and on since 1938. Before May, and appar- work on May 19. BROOKS SHOE MANUFACTURING COMPANY, INC. 491The next Monday, Myers contacted Benowitz, whom were then called over from Elm Street, given their pay-he then heard place a telephone call to O'Donnell stating checks, and the termination letter which stated in rele-that the drinking had to stop or else all the warehouse vant part:employees would be eliminated, including their supervi-sor. This is to advise you that the company has decid-Myers went on to testify that following this, on many ed to close the Elm Avenue facility as a full-timetrips to the Elm Street warehouse for about 2 weeks or warehouse. We have determined that we can oper-so, he saw no evidence of beer drinking. He next ob- ate more efficiently by using this warehouse as aserved evidence of beer drinking in early June. satellite operation of our West Chestnut StreetCarmel testified that on one occasion during the warehouse. Our analysis of the situation shows thatperiod following May 17 he drove by the Elm Street the productivity at Elm Avenue has been far belowwarehouse and saw Morgan Dietz sitting on the loading that of West Chestnut Street. We feel that this isdock doing nothing and other employees just standing due to the poor productivity of the employees ataround. On another occasion he observed employees Elm Avenue as well as numerous violations of con-standing around not working. pany rules by our Elm Avenue employees. SpotCarmel further testified that, when he discussed the checks made by company officials have shown em-matter of Myers' inspection of the Elm Street warehouse ployees not working, punchings [sic] others timeon May 17 later with Turner and Benowitz, they wanted cards, as well as consuming alcoholic beverages onimmediately to discharge all the Elm Street employees company premises.(but not, apparently, O'Donnell, or at least he did not so The effective date of the closing is Friday, Junetestify). Carmel argued that they should not be so pre- f ycipitous and should further investigate. And he asked to13 1980at the close of business A hourly employ-see a copy of the company rules (Carmel had been withes of the Elm Avnu warehouse will be perma-the Respondent only a short time) but was advised that nently aid off from the company.there were no written rules. He then undertook to As will be detailed below, in May, June, and July"codify," as he put it, the basic "common sense" rules of O'Donnell had several conversations with the variousthe Company which included not drinking on "company Elm Street employees during which it is alleged that hepremises without prior approval of a corporate officer,"and not punching other employees timecards. nterrogated them, threatened them and created the im-rules were reduced to writing and posted on ussion neof surveillance of their union activity. The basicOn June 12 Carmel and Myers made another inspec- substance of these conversations testified to by the Gen-On June 12 Carmel and Myers made another inspec-tion trip to the Elm Street warehouse. Carmel testified, eral Counsel's witnesses was denied by ODonnell In"We know that Morgan and Larry Cline generally went most part, I discredit O'Donnell and find generally thatto a particular bar for lunch .. .." Thus they parked so the conversations occurred substantially as testified to bythat they could see Dietz and Cline en route. At precise- the General Counsel's witnesses. FirstI found generallyly 11:57, by their watches, Dietz and Cline walked by, at their demeanor more positive than O'Donnell's. Further,a point two or three blocks from the warehouse. Carmel the witnesses for the General Counsel were generallyand Myers then went to the warehouse and on reviewing more candid in admitting matters adverse to their inter-the timecards of Dietz and Cline noted that they reflect- ests than O'Donnell. The events as testified to by theed a lunch punchout of 11:57. They checked their re- General Counsel's witnesses are consistent with the over-spective watches with the timeclock and found them to all pattern of activity and facts about which there was nobe identical. Thus Carmel concluded that somebody dispute.must have punched the timecards for Dietz and Cline. Finally, O'Donnell's testimony on some material factsOn Friday, June 13, Carmel and Myers went again to is inherently unreliable and was specifically contradictedthe Elm Street warehouse, arriving at or about 11:45, at by other witnesses for the Respondent. For instance, hewhich time they observed a number of employees in the denied any knowledge of any drinking at the warehouse,parking lot, including Mary Ann Slothour (who, un- claiming he first learned of this when Benowitz called onknown to them, Carmel testified, had been terminated by his return from vacation. Long testified that after aO'Donnell the day before). According to the testimony couple days working with O'Donnell's crew she ob-of both Carmel and Myers they went in and looked at served things that were "just unbelievable"-includingthe timecards noting that each had punched out at drinking. Even Carmel testified that individuals on11:58.' O'Donnell's crew "have a reputation of drinking."Carmel and Myers gathered the timecards and re-turned to the Titus Street building where Carmel wrote B. Analysis and Concluding Findingsa letter of termination for each of the employees. They1. The 8(aXI) activity engaged in by JohnImplicit in the testimony of Carmel and Myers is that somebody O'Donnellother than these employees punched out their timecards. However, alsoimplicit in their testimony is that they immediately went from the parking Although the testimony I credit shows that O'Donnelllot, where they arrived at 11:45, to the timeclock. There is no explana- did ask employees during early May whether they hadtion by them of why it took more than 13 minutes to do this. Nor did signed authorization cards, and such is clearly interroga-Carmel explain how it was that he did not learn of Slothour's layoff untillater that day. She was one of the individuals he identified in the parking tion in violation of Section 8(aX1), it also appears thatlot and thus he would have surely checked her timecard. this was of little concern to him then. In fact accordingBROOKS SHOE MANUFACTURING COMPANY, INC. 491The next Monday, Myers contacted Benowitz. whom were then called over from Elm Street, given their pay-he then heard place a telephone call to O'Donnell stating checks, and the termination letter which stated in rele-that the drinking had to stop or else all the warehouse vant part:employees would be eliminated, including their supervi-sor. This is to advise you that the company has decid-Myers went on to testify that following this, on many ed to close the Elm Avenue facility as a full-timetrips to the Elm Street warehouse for about 2 weeks or warehouse. We have determined that we can oper-so, he saw no evidence of beer drinking. He next ob- ate more efficiently by using this warehouse as aserved evidence of beer drinking in early June. satellite operation of our West Chestnut StreetCarmel testified that on one occasion during the warehouse. Our analysis of the situation shows thatperiod following May 17 he drove by the Elm Street the productivity at Elm Avenue has been far belowwarehouse and saw Morgan Dietz sitting on the loading that of West Chestnut Street. We feel that this isdock doing nothing and other employees just standing due to the poor productivity of the employees ataround. On another occasion he observed employees Elm Avenue as well as numerous violations of com-standing around not working. pany rules by our Elm Avenue employees. SpotCarmel further testified that, when he discussed the checks made by company officials have shown em-matter of Myers' inspection of the Elm Street warehouse ployees not working, punchings [sic] others timeon May 17 later with Turner and Benowitz, they wanted cards, as well as consuming alcoholic beverages onimmediately to discharge all the Elm Street employees company premises.(but not, apparently, O'Donnell, or at least he did not so The efeciv dt of the c i Fridy Jntestify). Carmel argued that they should not be so pre-,19 at t cls of b A yecipitous and should further investigate. And he asked to131980eatthecloseofbusmewae Au hourly employ-see a copy of the company rules (Carmel had been witheesoftheElm, Avcnuwarehouse will be perma-the Respondent only a short time) but was advised that ^ laldoff{Tomtheco»Pany.there were no written rules. He then undertook to A w be d b i M J a"codify," as he put it, the basic "common sense" rules of O'Donnell had several conversations with the variousthe Company which included not drinking on "company ElmStreetemployeesduring whichitis alleged thathepremises without prior approval of a corporate officer," itroae hm hetndte n rae h mand not punching other employees' timecards. These pression the threatenof thei actit the icrules were reduced to writing and posted on June 12. substancep ofsurveillance of their union activity. The basicOn June 12 Carmel and Myers made another inspec- esubstanc<ofuthel econversations testified to'bynthnlGIn-tion trip to the Elm Street warehouse. Carmel testified, eralCounselss witnesses was denied by OgDonnelly In"We know that Morgan and Larry Cline generally wentmostpart, ldiscredit 0 Donnell and find generally thatto a particular bar for lunch ...." Thus they parked so theconversations occurred substantially as testified to bythat they could see Dietz and Cline en route. At precise- theGeneral Counsel's witnesses. First, I found generallyly 11:57. by their watches, Dietz and Cline walked by, at their demeanor more positive than O'Donnell's. Further,a point two or three blocks from the warehouse. Carmel the witnesses for the General Counsel were generallyand Myers then went to the warehouse and on reviewing morecandid in admitting matters adverse to their inter-the timecards of Dietz and Cline noted that they reflect- ests than O'Donnell. The events as testified to by theed a lunch punchout of 11:57. They checked their re- General Counsel's witnesses are consistent with the over-spective watches with the timeclock and found them to all pattern of activity and facts about which there was nobe identical. Thus Carmel concluded that somebody dispute.must have punched the timecards for Dietz and Cline. Finally, O'Donnell's testimony on some material factsOn Friday, June 13, Carmel and Myers went again to is inherently unreliable and was specifically contradictedthe Elm Street warehouse, arriving at or about 11:45, at by other witnesses for the Respondent. For instance, hewhich time they observed a number of employees in the denied any knowledge of any drinking at the warehouse,parking lot, including Mary Ann Slothour (who, un- claiming he first learned of this when Benowitz called onknown to them, Carmel testified, had been terminated by his return from vacation. Long testified that after aO'Donnell the day before). According to the testimony couple days working with O'Donnell's crew she ob-of both Carmel and Myers they went in and looked at served things that were "just unbelievable"-includingthe timecards noting that each had punched out at drinking. Even Carmel testified that individuals on11:58.3 O'Donnell's crew "have a reputation of drinking."Carmel and Myers gathered the timecards and re-turned to the Titus Street building where Carmel wrote B. Analysis and Concluding Findingsa letter of termination for each of the employees. They1. The 8(aXl) activity engaged in by John'Implicit in the testimony of Carmel and Myers is that somebody O'Donnellother than these employees punched out their timecards. However, alsoimplicit in their testimony is that they immediately went from the parking Although the testimony I Credit shows that O'Donnelllot, where they arrived at 11:45, to the timeclock. There is no explana- did ask employees during early May whether they hadtion by them of why it took moe than 13 minutes to do this. Nor did signed authorization cards, and such is clearly interroga-Carmel explain how it was that he did not learn of Slothour's layoff untillater that day. She was one of the individuals he identified in the parking tion in Violation Of Section 8(aXl), It also appears thatlot and thus he would have surely checked her timecard. this was of little concern to him then. In fact accordingBROOKS SHOE MANUFACTURING COMPANY, INC. 491The next Monday, Myers contacted Benowitz. whom were then called over from Elm Street, given their pay-he then heard place a telephone call to O'Donnell stating checks, and the termination letter which stated in rele-that the drinking had to stop or else all the warehouse vant part:employees would be eliminated, including their supervi-sor. This is to advise you that the company has decid-Myers went on to testify that following this, on many ed to close the Elm Avenue facility as a full-timetrips to the Elm Street warehouse for about 2 weeks or warehouse. We have determined that we can oper-so, he saw no evidence of beer drinking. He next ob- ate more efficiently by using this warehouse as aserved evidence of beer drinking in early June. satellite operation of our West Chestnut StreetCarmel testified that on one occasion during the warehouse. Our analysis of the situation shows thatperiod following May 17 he drove by the Elm Street the productivity at Elm Avenue has been far belowwarehouse and saw Morgan Dietz sitting on the loading that of West Chestnut Street. We feel that this isdock doing nothing and other employees just standing due to the poor productivity of the employees ataround. On another occasion he observed employees Elm Avenue as well as numerous violations of com-standing around not working. pany rules by our Elm Avenue employees. SpotCarmel further testified that, when he discussed the checks made by company officials have shown em-matter of Myers' inspection of the Elm Street warehouse ployees not working, punchings [sic] others timeon May 17 later with Turner and Benowitz, they wanted cards, as well as consuming alcoholic beverages onimmediately to discharge all the Elm Street employees company premises.(but not, apparently, O'Donnell, or at least he did not so The efeciv dt of the c i Fridy Jntestify). Carmel argued that they should not be so pre-,19 at t cls of b A yecipitous and should further investigate. And he asked to131980eatthecloseofbusmewae Au hourly employ-see a copy of the company rules (Carmel had been witheesoftheElm, Avcnuwarehouse will be perma-the Respondent only a short time) but was advised that ^ laldoff{Tomtheco»Pany.there were no written rules. He then undertook to A w be d b i M J a"codify," as he put it, the basic "common sense" rules of O'Donnell had several conversations with the variousthe Company which included not drinking on "company ElmStreetemployeesduring whichitis alleged thathepremises without prior approval of a corporate officer," itroae hm hetndte n rae h mand not punching other employees' timecards. These pterrogated themo threatened them and created the im-rules were reduced to writing and posted on June 12. substancep ofsurveillance of their union activity. The basicOn June 12 Carmel and Myers made another inspec- esubstanc<ofuthel econversations testified to'bynthnlGIn-tion trip to the Elm Street warehouse. Carmel testified, eralCounselss witnesses was denied by OgDonnell. In"We know that Morgan and Larry Cline generally wentmostpart, ldiscredit 0 Donnell and find generally thatto a particular bar for lunch ...." Thus they parked so the conversations occurred substantially as testified to bythat they could see Dietz and Cline en route. At precise- the General Counsel's witnesses. First, I found generallyly 11:57. by their watches, Dietz and Cline walked by, at their demeanor more positive than O'Donnell's. Further,a point two or three blocks from the warehouse. Carmel the witnesses for the General Counsel were generallyand Myers then went to the warehouse and on reviewing morecandid in admitting matters adverse to their inter-the timecards of Dietz and Cline noted that they reflect- ests than O'Donnell. The events as testified to by theed a lunch punchout of 11:57. They checked their re- General Counsel's witnesses are consistent with the over-spective watches with the timeclock and found them to all pattern of activity and facts about which there was nobe identical. Thus Carmel concluded that somebody dispute.must have punched the timecards for Dietz and Cline. Finally, O'Donnell's testimony on some material factsOn Friday, June 13, Carmel and Myers went again to is inherently unreliable and was specifically contradictedthe Elm Street warehouse, arriving at or about 11:45, at by other witnesses for the Respondent. For instance, hewhich time they observed a number of employees in the denied any knowledge of any drinking at the warehouse,parking lot, including Mary Ann Slothour (who, un- claiming he first learned of this when Benowitz called onknown to them, Carmel testified, had been terminated by his return from vacation. Long testified that after aO'Donnell the day before). According to the testimony couple days working with O'Donnell's crew she ob-of both Carmel and Myers they went in and looked at served things that were "just unbelievable"-includingthe timecards noting that each had punched out at drinking. Even Carmel testified that individuals on11:58.3 O'Donnell's crew "have a reputation of drinking."Carmel and Myers gathered the timecards and re-turned to the Titus Street building where Carmel wrote B. Analysis and Concluding Findingsa letter of termination for each of the employees. They1. The 8(aXl) activity engaged in by John'Implicit in the testimony of Carmel and Myers is that somebody O'Donnellother than these employees punched out their timecards. However, alsoimplicit in their testimony is that they immediately went from the parking Although the testimony I Credit shows that O'Donnelllot, where they arrived at 11:45, to the timeclock. There is no explana- did ask employees during early May whether they hadtion by them of why it took moe than 13 minutes to do this. Nor did signed authorization cards, and such is clearly interroga-Carmel explain how it was that he did not learn of Slothour's layoff untillater that day. She was one of the individuals he identified in the parking tion in Violation Of Section 8(aXl), It also appears thatlot and thus he would have surely checked her timecard. this was of little concern to him then. In fact accordingBROOKS SHOE MANUFACTURING COMPANY, INC. 491The next Monday, Myers contacted Benowitz. whom were then called over from Elm Street, given their pay-he then heard place a telephone call to O'Donnell stating checks, and the termination letter which stated in rele-that the drinking had to stop or else all the warehouse vant part:employees would be eliminated, including their supervi-sor. This is to advise you that the company has decid-Myers went on to testify that following this, on many ed to close the Elm Avenue facility as a full-timetrips to the Elm Street warehouse for about 2 weeks or warehouse. We have determined that we can oper-so, he saw no evidence of beer drinking. He next ob- ate more efficiently by using this warehouse as aserved evidence of beer drinking in early June. satellite operation of our West Chestnut StreetCarmel testified that on one occasion during the warehouse. Our analysis of the situation shows thatperiod following May 17 he drove by the Elm Street the productivity at Elm Avenue has been far belowwarehouse and saw Morgan Dietz sitting on the loading that of West Chestnut Street. We feel that this isdock doing nothing and other employees just standing due to the poor productivity of the employees ataround. On another occasion he observed employees Elm Avenue as well as numerous violations of com-standing around not working. pany rules by our Elm Avenue employees. SpotCarmel further testified that, when he discussed the checks made by company officials have shown em-matter of Myers' inspection of the Elm Street warehouse ployees not working, punchings [sic] others timeon May 17 later with Turner and Benowitz, they wanted cards, as well as consuming alcoholic beverages onimmediately to discharge all the Elm Street employees company premises.(but not, apparently, O'Donnell, or at least he did not so The efeciv dt of the c i Fridy Jntestify). Carmel argued that they should not be so pre-,19 at t cls of b A yecipitous and should further investigate. And he asked to131980eatthecloseofbusmewae Au hourly employ-see a copy of the company rules (Carmel had been witheesoftheElm, Avcnuwarehouse will be perma-the Respondent only a short time) but was advised that ^ laldoff{Tomtheco»Pany.there were no written rules. He then undertook to A w be d b i M J a"codify," as he put it, the basic "common sense" rules of O'Donnell had several conversations with the variousthe Company which included not drinking on "company ElmStreetemployeesduring whichitis alleged thathepremises without prior approval of a corporate officer," itroae hm hetndte n rae h mand not punching other employees' timecards. These rtessogated themn threatened them and created the im-rules were reduced to writing and posted on June 12. substancep ofsurveillance of their union activity. The basicOn June 12 Carmel and Myers made another inspec- esubstanc<ofuthel econversations testified to'bynthnlGIn-tion trip to the Elm Street warehouse. Carmel testified, eralCounselss witnesses was denied by OgDonnell. In"We know that Morgan and Larry Cline generally wentmostpart, ldiscredit 0 Donnell and find generally thatto a particular bar for lunch ...." Thus they parked so the conversations occurred substantially as testified to bythat they could see Dietz and Cline en route. At precise- the General Counsel's witnesses. First, I found generallyly 11:57. by their watches, Dietz and Cline walked by, at their demeanor more positive than O'Donnell's. Further,a point two or three blocks from the warehouse. Carmel the witnesses for the General Counsel were generallyand Myers then went to the warehouse and on reviewing morecandid in admitting matters adverse to their inter-the timecards of Dietz and Cline noted that they reflect- ests than O'Donnell. The events as testified to by theed a lunch punchout of 11:57. They checked their re- General Counsel's witnesses are consistent with the over-spective watches with the timeclock and found them to all pattern of activity and facts about which there was nobe identical. Thus Carmel concluded that somebody dispute.must have punched the timecards for Dietz and Cline. Finally, O'Donnell's testimony on some material factsOn Friday, June 13, Carmel and Myers went again to is inherently unreliable and was specifically contradictedthe Elm Street warehouse, arriving at or about 11:45, at by other witnesses for the Respondent. For instance, hewhich time they observed a number of employees in the denied any knowledge of any drinking at the warehouse,parking lot, including Mary Ann Slothour (who, un- claiming he first learned of this when Benowitz called onknown to them, Carmel testified, had been terminated by his return from vacation. Long testified that after aO'Donnell the day before). According to the testimony couple days working with O'Donnell's crew she ob-of both Carmel and Myers they went in and looked at served things that were "just unbelievable"-includingthe timecards noting that each had punched out at drinking. Even Carmel testified that individuals on11:58.3 O'Donnell's crew "have a reputation of drinking."Carmel and Myers gathered the timecards and re-turned to the Titus Street building where Carmel wrote B. Analysis and Concluding Findingsa letter of termination for each of the employees. They1. The 8(aXl) activity engaged in by John'Implicit in the testimony of Carmel and Myers is that somebody O'Donnellother than these employees punched out their timecards. However, alsoimplicit in their testimony is that they immediately went from the parking Although the testimony I Credit shows that O'Donnelllot, where they arrived at 11:45, to the timeclock. There is no explana- did ask employees during early May whether they hadtion by them of why it took moe than 13 minutes to do this. Nor did signed authorization cards, and such is clearly interroga-Carmel explain how it was that he did not learn of Slothour's layoff untillater that day. She was one of the individuals he identified in the parking tion in Violation Of Section 8(aXl), It also appears thatlot and thus he would have surely checked her timecard. this was of little concern to him then. In fact according 492 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Slothour he said it did not matter to him whether they In most cases O'Donnell prefaced his interrogation ofgot a union in or not. employees by a comment such as "he heard the unionHowever, following O'Donnell's return from vacation was trying to get in" (Shue), or "I hear you are trying toin late May, and then following the representation case get a union in" (Dietz). The General Counsel alleges thathearing on May 30, O'Donnell's statements to employees by such statements O'Donnell created the impressionbecame more pointed. that he had engaged in surveillance of employees' unionThus, on June 11 O'Donnell approached Slothour and activity. I disagree. While O'Donnell surely interferedstated that, "I was f- him up," and that Benowitz had with employees' Section 7 rights, I do not believe thatcalled to say people would have to be laid off and the such prefatory statements would be construed by themCompany might shut down the Elm Street warehouse. as his having spied on their union activity.4Morgan Dietz testified that in early May O'Donnell That O'Donnell happened to be in a bar on two occa-said to him, "I hear you are trying to get a union in?" sions when employees were meeting with the union or-Dietz said yes and O'Donnell asked him why. While ganizer is not alleged as surveillance or creating an im-Dietz did not put this very material statement in his in- pression of such. Nor do I think it was. From the recordvestigatory affidavit, which seriously draws question to it appears that O'Donnell was a frequent visitor to barshis credibility, it falls into the same category as the inter- in the Hanover area and such was known to employees.rogation of others. And it is generally consistent with the I cannot believe that their seeing him thus would leadoverall pattern of action by O'Donnell. Thus, I conclude them to suspect he was spying on their union activity.that it is more probable than not that the event occurredas testified to by Dietz. 2. The termination.Belinda Geiman testified that on at least three occa-sions, including June 12, O'Donnell told her that Sloth- An employer may discharge an employee for anyour was "F- him up," was involved with the Union, reason or no reason at all, unless motivated by the em-and that he had laid her off for this reason. ployee's union or other protected activity. Here, theAnd on July 5, Geiman saw O'Donnell at a local bar General Counsel alleges, and has the burden of proving,and asked him if they were laid off because of the Union. that the Respondent terminated these employees becauseHe said yes. of their known union activity. However, where the Gen-I found Geiman to be a believable witness. Her demea- eral Counsel does establish prima facie that the termina-nor was positive and her answers, to sometimes difficult tions were the result of an unlawful motive, then the Re-questions, were candid. Thus, I credit her testimony con- spondent has the burden of coming forth with evidencecerning what O'Donnell said about Slothour and the fact to persuade that it acted lawfully. Wright Line, a Divisionthat employees were laid off because of their union ac- of Wright Line, Inc., 251 NLRB 1083 (1980); that is, thetivity. I discredit O'Donnell's general denials of these Respondent must prove that absent the union activity itevents. would have acted as it did.Rodney Lau testified that O'Donnell was a "drinking While an employer may discharge employees for nobuddy" of his, although he had not seen O'Donnell reason, experience suggests that this in fact is not done-much lately. In early May O'Donnell asked Lau if he that employers do not capriciously discharge employeeswas involved in the Union. Lau said that he had signed or discharge them for irrational reasons. Thus, where thean authorization card. This was overheard by Phyllis asserted reason for discharging an employee is found un-Shue (the wife of Lau), who testified that Lau said he reasonable, it not only can be rejected, but also in such adid not want to talk about it. O'Donnell's statement was circumstance the trier of fact can infer that which the re-clearly interrogation and violative of Section 8(a)(l). spondent seeks to hide-the existence of an unlawfulShue further testified that, near the end of May, motive. Shattuck Denn Mining Corporation (Iron KingO'Donnell asked her if she was involved with the Union. Branch) v. N.L.R.B., 362 F.2d 466 (9th Cir. 1966). Such,She told him it was none of his business. He left, then I conclude, is precisely the situation presented here.returned stating he thought Slothour was behind it. And All the Elm Street employees had signed authorizationin early June O'Donnell told her and Geiman that cards.5While employees at the other buildings were alsoBenowitz had called and said to get rid of a couple of involved in the union activity, those at Elm Street werepeople. He said he was going to get rid of Slothour be- the most active. Two of the three employee witnesses atcause she was trying to get the "f- union in." the May 30 hearing were Mary Ann Slothour and Phyl-On July 6, Shue saw O'Donnell and asked if the em- lis Shue. And, although O'Donnell claimed that he didployees were laid off because of the Union and he said not know of these employees' union activity, he didthey were. A similar conversation occurred between admit the two occasions he saw the employees at a localShue and O'Donnell on July 15 where he, again in re- hotel.sponse to a question, said that they had been laid off be- Further, I credit the testimony of Slothour to thecause of the Union. effect that O'Donnell asked her if she had signed a unionBased on the testimony I credit, I conclude that inMay and early June the Respondent acting through its Compare Nevada County Publishing Co., d/b/a "The Union"' 251supervisor John O'Donnell did interrogate employees NLRB 1030 (1980), where the interrogation occurred after each unionconcerning their interest in and activity on behalf of the meeting, the supervisor asking how the meeting had gone.concern, ing ,their , interesinanaco For reasons unexplained on the record, neither Larry Cline norUnion and threatened them with discharge, warehouse Rodney Lau filed charges of unlawful discrimination nor were they in-closure, and other reprisals. cluded in the complaint.492 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Slothour he said it did not matter to him whether they In most cases O'Donnell prefaced his interrogation ofgot a union in or not. employees by a comment such as "he heard the unionHowever, following O'Donnell's return from vacation was trying to get in" (Shue), or "I hear you are trying toin late May, and then following the representation case get a union in" (Dietz). The General Counsel alleges thathearing on May 30, O'Donnell's statements to employees by such statements O'Donnell created the impressionbecame more pointed. that he had engaged in surveillance of employees' unionThus, on June 11 O'Donnell approached Slothour and activity. I disagree. While O'Donnell surely interferedstated that, "I was f- him up," and that Benowitz had with employees' Section 7 rights, I do not believe thatcalled to say people would have to be laid off and the such prefatory statements would be construed by themCompany might shut down the Elm Street warehouse. as his having spied on their union activity.4Morgan Dietz testified that in early May O'Donnell That O'Donnell happened to be in a bar on two occa-said to him, "I hear you are trying to get a union in?" sions when employees were meeting with the union or-Dietz said yes and O'Donnell asked him why. While ganizer is not alleged as surveillance or creating an im-Dietz did not put this very material statement in his in- pression of such. Nor do I think it was. From the recordvestigatory affidavit, which seriously draws question to it appears that O'Donnell was a frequent visitor to barshis credibility, it falls into the same category as the inter- in the Hanover area and such was known to employees.rogation of others. And it is generally consistent with the I cannot believe that their seeing him thus would leadoverall pattern of action by O'Donnell. Thus, I conclude them to suspect he was spying on their union activity.that it is more probable than not that the event occurredas testified to by Dietz. 2. The termination.Belinda Geiman testified that on at least three occa-sions, including June 12, O'Donnell told her that Sloth- A" employer may discharge an employee for anyour was "F- him up," was involved with the Union, reason or no reason at all, unless motivated by the em-and that he had laid her off for this reason,.ployee's union or other protected activity. Here, theAnd on July 5, Geiman saw O'Donnell at a local bar General Counsel alleges, and has the burden of proving,and asked him if they were laid off because of the Union. thatthe Respondent terminated these employees becauseHe said yes. of theirknown union activity. However, where the Gen-I found Geiman to be a believable witness. Her demea- eral Counsel does establish prima facie that the termina-nor was positive and her answers, to sometimes difficult tions were the result of an unlawful motive, then the Re-questions, were candid. Thus, I credit her testimony con- spondent has the burden of coming forth with evidencecerning what O'Donnell said about Slothour and the fact to persuade that it acted lawfully. Wright Line, a Divisionthat employees were laid off because of their union ac- of Wright Line, Inc., 251 NLRB 1083 (1980); that is, thetivity. I discredit O'Donnell's general denials of these Respondent must prove that absent the union activity itevents. would have acted as it did.Rodney Lau testified that O'Donnell was a "drinking While an employer may discharge employees for nobuddy" of his, although he had not seen O'Donnell reason, experience suggests that this in fact is not done-much lately. In early May O'Donnell asked Lau if he that employers do not capriciously discharge employeeswas involved in the Union. Lau said that he had signed or discharge them for irrational reasons. Thus, where thean authorization card. This was overheard by Phyllis asserted reason for discharging an employee is found un-Shue (the wife of Lau), who testified that Lau said he reasonable, it not only can be rejected, but also in such adid not want to talk about it. O'Donnell's statement was circumstance the trier of fact can infer that which the re-clearly interrogation and violative of Section 8(a)(l). spondent seeks to hide-the existence of an unlawfulShue further testified that, near the end of May, motive. Shattuck Denn Mining Corporation (Iron KingO'Donnell asked her if she was involved with the Union. Branch) v. N.L.R.B., 362 F.2d 466 (9th Cir. 1966). Such,She told him it was none of his business. He left, then I conclude, is precisely the situation presented here.returned stating he thought Slothour was behind it. And All the Elm Street employees had signed authorizationin early June O'Donnell told her and Geiman that cards.' While employees at the other buildings were alsoBenowitz had called and said to get rid of a couple of involved in the union activity, those at Elm Street werepeople. He said he was going to get rid of Slothour be- the most active. Two of the three employee witnesses atcause she was trying to get the "f- union in." the May 30 hearing were Mary Ann Slothour and Phyl-On July 6, Shue saw O'Donnell and asked if the em- lis Shue. And, although O'Donnell claimed that he didployees were laid off because of the Union and he said not know of these employees' union activity, he didthey were. A similar conversation occurred between admit the two occasions he saw the employees at a localShue and O'Donnell on July 15 where he, again in re- hotel.sponse to a question, said that they had been laid off be- Further, I credit the testimony of Slothour to thecause of the Union. effect that O'Donnell asked her if she had signed a unionBased on the testimony I credit, I conclude that inMay and early June the Respondent acting through its Compare Nevada County Publishing Co.. d/b/a "The Union", 251supervisor John O'Donnell did interrogate employees NLRB 1030 (1980), where the interrogation occurred after each unionconcerning their interest in and activity on behalf of the meeting,thesupervisor asking how themeeting had gone.concerning their interest°in and activity on behalf of the i Forreasons unexplained on the record, neither Larry Cline norUnion and threatened them With discharge, warehouse Rodney Lau filed charges of unlawful discrimination nor were they in-closure, and other reprisals,.eluded in the complaint.492 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Slothour he said it did not matter to him whether they In most cases O'Donnell prefaced his interrogation ofgot a union in or not. employees by a comment such as "he heard the unionHowever, following O'Donnell's return from vacation was trying to get in" (Shue), or "I hear you are trying toin late May, and then following the representation case get a union in" (Dietz). The General Counsel alleges thathearing on May 30, O'Donnell's statements to employees by such statements O'Donnell created the impressionbecame more pointed. that he had engaged in surveillance of employees' unionThus, on June 11 O'Donnell approached Slothour and activity. I disagree. While O'Donnell surely interferedstated that, "I was f- him up," and that Benowitz had with employees' Section 7 rights, I do not believe thatcalled to say people would have to be laid off and the such prefatory statements would be construed by themCompany might shut down the Elm Street warehouse. as his having spied on their union activity.4Morgan Dietz testified that in early May O'Donnell That O'Donnell happened to be in a bar on two occa-said to him, "I hear you are trying to get a union in?" sions when employees were meeting with the union or-Dietz said yes and O'Donnell asked him why. While ganizer is not alleged as surveillance or creating an im-Dietz did not put this very material statement in his in- pression of such. Nor do I think it was. From the recordvestigatory affidavit, which seriously draws question to it appears that O'Donnell was a frequent visitor to barshis credibility, it falls into the same category as the inter- in the Hanover area and such was known to employees.rogation of others. And it is generally consistent with the I cannot believe that their seeing him thus would leadoverall pattern of action by O'Donnell. Thus, I conclude them to suspect he was spying on their union activity.that it is more probable than not that the event occurredas testified to by Dietz. 2. The termination.Belinda Geiman testified that on at least three occa-sions, including June 12, O'Donnell told her that Sloth- Anemployer may discharge an employee for anyour was "F- him up," was involved with the Union, reason or no reason at all, unless motivated by the em-and that he had laid her off for this reason,.ployee's union or other protected activity. Here, theAnd on July 5, Geiman saw O'Donnell at a local bar General Counsel alleges, and has the burden of proving,and asked him if they were laid off because of the Union. thatthe Respondent terminated these employees becauseHe said yes. of theirknown union activity. However, where the Gen-I found Geiman to be a believable witness. Her demea- eral Counsel does establish prima facie that the termina-nor was positive and her answers, to sometimes difficult tions were the result of an unlawful motive, then the Re-questions, were candid. Thus, I credit her testimony con- spondent has the burden of coming forth with evidencecerning what O'Donnell said about Slothour and the fact to persuade that it acted lawfully. Wright Line, a Divisionthat employees were laid off because of their union ac- of Wright Line, Inc., 251 NLRB 1083 (1980); that is, thetivity. I discredit O'Donnell's general denials of these Respondent must prove that absent the union activity itevents. would have acted as it did.Rodney Lau testified that O'Donnell was a "drinking While an employer may discharge employees for nobuddy" of his, although he had not seen O'Donnell reason, experience suggests that this in fact is not done-much lately. In early May O'Donnell asked Lau if he that employers do not capriciously discharge employeeswas involved in the Union. Lau said that he had signed or discharge them for irrational reasons. Thus, where thean authorization card. This was overheard by Phyllis asserted reason for discharging an employee is found un-Shue (the wife of Lau), who testified that Lau said he reasonable, it not only can be rejected, but also in such adid not want to talk about it. O'Donnell's statement was circumstance the trier of fact can infer that which the re-clearly interrogation and violative of Section 8(a)(l). spondent seeks to hide-the existence of an unlawfulShue further testified that, near the end of May, motive. Shattuck Denn Mining Corporation (Iron KingO'Donnell asked her if she was involved with the Union. Branch) v. N.L.R.B., 362 F.2d 466 (9th Cir. 1966). Such,She told him it was none of his business. He left, then I conclude, is precisely the situation presented here.returned stating he thought Slothour was behind it. And All the Elm Street employees had signed authorizationin early June O'Donnell told her and Geiman that cards.' While employees at the other buildings were alsoBenowitz had called and said to get rid of a couple of involved in the union activity, those at Elm Street werepeople. He said he was going to get rid of Slothour be- the most active. Two of the three employee witnesses atcause she was trying to get the "f- union in." the May 30 hearing were Mary Ann Slothour and Phyl-On July 6, Shue saw O'Donnell and asked if the em- lis Shue. And, although O'Donnell claimed that he didployees were laid off because of the Union and he said not know of these employees' union activity, he didthey were. A similar conversation occurred between admit the two occasions he saw the employees at a localShue and O'Donnell on July 15 where he, again in re- hotel.sponse to a question, said that they had been laid off be- Further, I credit the testimony of Slothour to thecause of the Union. effect that O'Donnell asked her if she had signed a unionBased on the testimony I credit, I conclude that inMay and early June the Respondent acting through its Compare Nevada County Publishing Co.. d/b/a "The Union", 251supervisor John O'Donnell did interrogate employees NLRB 1030 (1980), where the interrogation occurred after each unionconcerning their interest in and activity on behalf of the meeting,thesupervisor asking how themeeting had gone.concerning their interest°in and activity on behalf of the i Forreasons unexplained on the record, neither Larry Cline norUnion and threatened them With discharge, warehouse Rodney Lau filed charges of unlawful discrimination nor were they in-closure, and other reprisals,.eluded in the complaint.492 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Slothour he said it did not matter to him whether they In most cases O'Donnell prefaced his interrogation ofgot a union in or not. employees by a comment such as "he heard the unionHowever, following O'Donnell's return from vacation was trying to get in" (Shue), or "I hear you are trying toin late May, and then following the representation case get a union in" (Dietz). The General Counsel alleges thathearing on May 30, O'Donnell's statements to employees by such statements O'Donnell created the impressionbecame more pointed. that he had engaged in surveillance of employees' unionThus, on June 11 O'Donnell approached Slothour and activity. I disagree. While O'Donnell surely interferedstated that, "I was f- him up," and that Benowitz had with employees' Section 7 rights, I do not believe thatcalled to say people would have to be laid off and the such prefatory statements would be construed by themCompany might shut down the Elm Street warehouse. as his having spied on their union activity.4Morgan Dietz testified that in early May O'Donnell That O'Donnell happened to be in a bar on two occa-said to him, "I hear you are trying to get a union in?" sions when employees were meeting with the union or-Dietz said yes and O'Donnell asked him why. While ganizer is not alleged as surveillance or creating an im-Dietz did not put this very material statement in his in- pression of such. Nor do I think it was. From the recordvestigatory affidavit, which seriously draws question to it appears that O'Donnell was a frequent visitor to barshis credibility, it falls into the same category as the inter- in the Hanover area and such was known to employees.rogation of others. And it is generally consistent with the I cannot believe that their seeing him thus would leadoverall pattern of action by O'Donnell. Thus, I conclude them to suspect he was spying on their union activity.that it is more probable than not that the event occurredas testified to by Dietz. 2. The termination.Belinda Geiman testified that on at least three occa-sions, including June 12, O'Donnell told her that Sloth- A" employer may discharge an employee for anyour was "F- him up," was involved with the Union, reason or no reason at all, unless motivated by the em-and that he had laid her off for this reason,.ployee's union or other protected activity. Here, theAnd on July 5, Geiman saw O'Donnell at a local bar General Counsel alleges, and has the burden of proving,and asked him if they were laid off because of the Union. thatthe Respondent terminated these employees becauseHe said yes. of theirknown union activity. However, where the Gen-I found Geiman to be a believable witness. Her demea- eral Counsel does establish prima facie that the termina-nor was positive and her answers, to sometimes difficult tions were the result of an unlawful motive, then the Re-questions, were candid. Thus, I credit her testimony con- spondent has the burden of coming forth with evidencecerning what O'Donnell said about Slothour and the fact to persuade that it acted lawfully. Wright Line, a Divisionthat employees were laid off because of their union ac- of Wright Line, Inc., 251 NLRB 1083 (1980); that is, thetivity. I discredit O'Donnell's general denials of these Respondent must prove that absent the union activity itevents. would have acted as it did.Rodney Lau testified that O'Donnell was a "drinking While an employer may discharge employees for nobuddy" of his, although he had not seen O'Donnell reason, experience suggests that this in fact is not done-much lately. In early May O'Donnell asked Lau if he that employers do not capriciously discharge employeeswas involved in the Union. Lau said that he had signed or discharge them for irrational reasons. Thus, where thean authorization card. This was overheard by Phyllis asserted reason for discharging an employee is found un-Shue (the wife of Lau), who testified that Lau said he reasonable, it not only can be rejected, but also in such adid not want to talk about it. O'Donnell's statement was circumstance the trier of fact can infer that which the re-clearly interrogation and violative of Section 8(a)(l). spondent seeks to hide-the existence of an unlawfulShue further testified that, near the end of May, motive. Shattuck Denn Mining Corporation (Iron KingO'Donnell asked her if she was involved with the Union. Branch) v. N.L.R.B., 362 F.2d 466 (9th Cir. 1966). Such,She told him it was none of his business. He left, then I conclude, is precisely the situation presented here.returned stating he thought Slothour was behind it. And All the Elm Street employees had signed authorizationin early June O'Donnell told her and Geiman that cards.' While employees at the other buildings were alsoBenowitz had called and said to get rid of a couple of involved in the union activity, those at Elm Street werepeople. He said he was going to get rid of Slothour be- the most active. Two of the three employee witnesses atcause she was trying to get the "f- union in." the May 30 hearing were Mary Ann Slothour and Phyl-On July 6, Shue saw O'Donnell and asked if the em- lis Shue. And, although O'Donnell claimed that he didployees were laid off because of the Union and he said not know of these employees' union activity, he didthey were. A similar conversation occurred between admit the two occasions he saw the employees at a localShue and O'Donnell on July 15 where he, again in re- hotel.sponse to a question, said that they had been laid off be- Further, I credit the testimony of Slothour to thecause of the Union. effect that O'Donnell asked her if she had signed a unionBased on the testimony I credit, I conclude that inMay and early June the Respondent acting through its Compare Nevada County Publishing Co.. d/b/a "The Union", 251supervisor John O'Donnell did interrogate employees NLRB 1030 (1980), where the interrogation occurred after each unionconcerning their interest in and activity on behalf of the meeting,thesupervisor asking how themeeting had gone.concerning their interest°in and activity on behalf of the i Forreasons unexplained on the record, neither Larry Cline norUnion and threatened them With discharge, warehouse Rodney Lau filed charges of unlawful discrimination nor were they in-closure, and other reprisals,.eluded in the complaint. BROOKS SHOE MANUFACTURING COMPANY, INC. 493card and she said she had; and the testimony of Geiman sales of athletic shoes are traditionally down in May andto the effect that O'Donnell told her to "keep her nose June, management determined the Elm Street warehouseclean" and that Slothour had been "F- around with the could be closed as a full-time operation and be servicedunion." on a part-time basis with West Chestnut Street employ-Whether O'Donnell communicated his knowledge ees. The Respondent does not contend that the reducedabout his employees' union activity to higher manage- sales of athletic shoes caused the terminations. Rather,ment is not particularly material because higher manage- this provided the economic feasibility to get rid of em-ment independently knew that some of the Elm Street ployees who were breaching company rules and wereemployees, at least, were involved in the union activity unproductive.as the result of their appearance at the May 30 hearing. The principal violation of company rules is the beerFinally, I credit the testimony of Shue that following drinking while at work without authorization from man-the terminations, about July 6, at the Hamilton Hotel bar agement. That there was beer drinking is readily ad-she asked O'Donnell if the Union had played a part in mitted by all the employees, though denied by O'Don-their terminations and he said it had. Geiman testified to nell. Drinking while at work is generally a seriousa similar conversation. These factors alone establish matter; however, here such was clearly condoned, if notprima facie that the terminations were motivated by the encouraged by supervision.union activity of the employees. Myers testified that he and O'Donnell were switchedAlthough the reasons asserted by the Respondent because there had been drinking by the West Chestnutwould generally be considered sufficient cause to termi- warehouse employees when under the supervision ofnate one or a group of employees, I conclude that, what- 'Donnell. The fact that O'Donnell tolerated employeesever these employees did, the Respondent seized upon working for him to drink beer while on the job wastheir acts as a pretext to discharge a group of union sym- known to management and particularly Benowtz whopathizers during an organizational campaign. The reasons rather than discharging O'Donnell or the employees inadvanced were a pretext and not the true motive.ratherthan^"Wg ODonne11orthe employees inadvanced were a pretext and not the true motive. question, simply transferred O'Donnell. There is unden-The shift of supervisors between Elm Street and West ied testimony of an incident known to Benowit whenChestnut and the transfer of employees took place during ti aic cew wie won at et e tthe first of May. At the time, Slothour was off work thisbasiccrew, while working at West Chestnut tookwith a hand injury. According to O'Donnell, not know- an evening break for drinking then returned to unload aing whether she was going to return to work, inasmuch truck during which they continued to dnnk beer.as she had not called, he decided to hire Geiman, who After the beer dnkng was reported at the Elm Streethad asked him for a job on a couple of occasions when facility shortly after O'Donnell and his crew arrived, allhe saw her at a bar next door where he lives. Then a Benowitz did was to call O'Donnell and tell him that thefew days after the transfer, Slothour called asking for her drinking had better stop or else there would be dis-job back. At this time O'Donnell contacted Myers and charges, including the supervisor. Higher managementasked him to take her, but Myers refused, stating he did knew that beer drinking was condoned by O'Donnell,not have room on his crew. O'Donnell then put Slothour both at West Chestnut and Elm Street. Indeed, accord-on. According to Carmel, O'Donnell did not have au- ing to Carmel, the employees had a reputation for drink-thorization from higher management to hire Geiman or ing. In such circumstances, it would be expected thatSlothour. management would at least talk to employees before dis-O'Donnell testified that he laid off Slothour on June charging them for drinking on company premises. There12 because he had been contacted by Benowitz and told is no evidence that anyone in supervision ever suggestedhe had to lay off three employees. O'Donnell said he to any of the Elm Street employees that they should notchose Slothour because she was the last employed, not- drink beer during the working day or on company prem-withstanding that she had been working before and was ises. In these circumstances I discredit the Respondent'soff only because of an injury. O'Donnell knew of Sloth- assertion that beer drinking was a significant matter.our's union activity, and that she had appeared on behalf Similar is the matter of punching timecards for others.of the Union at the representation hearing 2 weeks While such is often a violation of company rules, such isbefore. I believe that, when Benowitz contacted O'Don- fairly common in industry. Nevertheless, the Respondentnell and advised him to lay off employees, O'Donnell could reasonably have a rule against one employeetook this command to discharge union activists and he punching the timecard of another and could reasonablycomplied by terminating Slothour. And this must have enforce such rule by discharge. However, here the Con-been known to higher management notwithstanding Car- pany had no rule prohibiting employees punching eachmel's denial. others' timecards other than the "common sense" ruleThe Respondent, however, changed strategy and de- testified to by Carmel. Employees had not been advisedtermined to terminate the whole Elm Street crew. Thus, that they should not do this or that to punch eachon June 12 Carmel wrote and had posted the company others' timecards could result in discharge. Further,rules which in his letter of June 13 he stated the employ- O'Donnell even, admits that on occasions he asked Dietzees had violated. to punch the timecard of O'Donnell's daughter, who atBasically, the Respondent's argument is that because of the time was working at the Elm Street warehouse. Andthe alleged violation of company rules-drinking beer, this was known to other Elm Street employees.punching each others' timecards, and goofing off-it There is no showing by the Respondent that employ-wanted to get rid of these particular employees. Since ees were not permitted to punch each others' timecards.BROOKS SHOE MANUFACTURING COMPANY, INC. 493card and she said she had; and the testimony of Geiman sales of athletic shoes are traditionally down in May andto the effect that O'Donnell told her to "keep her nose June, management determined the Elm Street warehouseclean" and that Slothour had been "F- around with the could be closed as a full-time operation and be servicedunion." on a part-time basis with West Chestnut Street employ-Whether O'Donnell communicated his knowledge ees. The Respondent does not contend that the reducedabout his employees' union activity to higher manage- sales of athletic shoes caused the terminations. Rather,ment is not particularly material because higher manage- this provided the economic feasibility to get rid of em-ment independently knew that some of the Elm Street ployees who were breaching company rules and wereemployees, at least, were involved in the union activity unproductive.as the result of their appearance at the May 30 hearing. The principal violation of company rules is the beerFinally, I credit the testimony of Shue that following drinking while at work without authorization from man-the terminations, about July 6, at the Hamilton Hotel bar agement. That there was beer drinking is readily ad-she asked O'Donnell if the Union had played a part in mitted by all the employees, though denied by O'Don-their terminations and he said it had. Geiman testified to nell. Drinking while at work is generally a seriousa similar conversation. These factors alone establish matter; however, here such was clearly condoned, if notprima facie that the terminations were motivated by the encouraged by supervision.union activity of the employees. Myers testified that he and O'Donnell were switchedAlthough the reasons asserted by the Respondent because there had been drinking by the West Chestnutwould generally be considered sufficient cause to termi- w house employees when under the supervision ofnate one or a group of employees, I conclude that, what- o'Donnell. The fact that O'Donnell tolerated employeesever these employees did, the Respondent seized upon working for him to drink beer while on the job wastheir acts as a pretext to discharge a group of union sym- kw management and particularly Benowitz who,pathizers during an organizational campaign. The reasons Ah t d O'D n or the eadvanced were a pretext and not the true motive. ratherthandischarging O'Donnell or the employees inadvaced ere preext nd nt th tru motve.question, simply transferred O'Donnell. There is unden-The shift of supervisors between Elm Street and West itestionyoanicent, knownell Berewis whenChestnut and the transfer of employees took place during this bs an ile knowa t Benwtz tookthe first of May. At the time, Slothour was off work athsbase ccrew, while working at West Chestnutn tookwith a hand injury. According to O'Donnell, not know- anevtrck ngbreakter drcning then returned to unload aing whether she was going to return to work, inasmuch Atrucke during which they continued to dtenk beer.as she had not called, he decided to hire Geiman, who AfterthebeerOdr'nkngwasreported at the Elm Streethad asked him for a job on a couple of occasions when Bfacnlotyshortlyd fteo O'Donnell and his crew arrived, allhe saw her at a bar next door where he lives. Then a dBenowitz did was to all O'Donnell and tell him that thefew days after the transfer, Slothour called asking for herdrinking had better stop or else there would be dis-job back. At this time O'Donnell contacted Myers and charges, including the supervisor. Higher managementasked him to take her, but Myers refused, stating he did knewthat beerdrinking was condoned by O'Donnell,not have room on his crew. O'Donnell then put Slothour bothat West Chestnut and Elm Street. Indeed, accord-on. According to Carmel, O'Donnell did not have au- i"g to Carmel, the employees had a reputation for drink-thorization from higher management to hire Geiman or ing. Insuchcircumstances, it would be expected thatSlothour. management would at least talk to employees before dis-O'Donnell testified that he laid off Slothour on June charging them for drinking on company premises. There12 because he had been contacted by Benowitz and told isnoevidence that anyone in supervision ever suggestedhe had to lay off three employees. O'Donnell said he toany of the Elm Street employees that they should notchose Slothour because she was the last employed, not- drink beer during the working day or on company prem-withstanding that she had been working before and was ises.Inthese circumstances I discredit the Respondent'soff only because of an injury. O'Donnell knew of Sloth- assertion that beer drinking was a significant matter.our's union activity, and that she had appeared on behalf Similar is the matter of punching timecards for others.of the Union at the representation hearing 2 weeks While such is often a violation of company rules, such isbefore. I believe that, when Benowitz contacted O'Don- fairly common in industry. Nevertheless, the Respondentnell and advised him to lay off employees, O'Donnell could reasonably have a rule against one employeetook this command to discharge union activists and he punching the timecard of another and could reasonablycomplied by terminating Slothour. And this must have enforce such rule by discharge. However, here the Com-been known to higher management notwithstanding Car- pany had no rule prohibiting employees punching eachmel's denial. others' timecards other than the "common sense" ruleThe Respondent, however, changed strategy and de- testified to by Carmel. Employees had not been advisedtermined to terminate the whole Elm Street crew. Thus, that they should not do this or that to punch eachon June 12 Carmel wrote and had posted the company others' timecards could result in discharge. Further,rules which in his letter of June 13 he stated the employ- O'Donnell even, admits that on occasions he asked Dietzees had violated. to punch the timecard of O'Donnell's daughter, who atBasically, the Respondent's argument is that because of the time was working at the Elm Street warehouse. Andthe alleged violation of company rules-drinking beer, this was known to other Elm Street employees.punching each others' timecards, and goofing off-it There is no showing by the Respondent that employ-wanted to get rid of these particular employees. Since ees were not permitted to punch each others' timecards.BROOKS SHOE MANUFACTURING COMPANY, INC. 493card and she said she had; and the testimony of Geiman sales of athletic shoes are traditionally down in May andto the effect that O'Donnell told her to "keep her nose June, management determined the Elm Street warehouseclean" and that Slothour had been "F- around with the could be closed as a full-time operation and be servicedunion." on a part-time basis with West Chestnut Street employ-Whether O'Donnell communicated his knowledge ees. The Respondent does not contend that the reducedabout his employees' union activity to higher manage- sales of athletic shoes caused the terminations. Rather,ment is not particularly material because higher manage- this provided the economic feasibility to get rid of em-ment independently knew that some of the Elm Street ployees who were breaching company rules and wereemployees, at least, were involved in the union activity unproductive.as the result of their appearance at the May 30 hearing. The principal violation of company rules is the beerFinally, I credit the testimony of Shue that following drinking while at work without authorization from man-the terminations, about July 6, at the Hamilton Hotel bar agement. That there was beer drinking is readily ad-she asked O'Donnell if the Union had played a part in mitted by all the employees, though denied by O'Don-their terminations and he said it had. Geiman testified to nell. Drinking while at work is generally a seriousa similar conversation. These factors alone establish matter; however, here such was clearly condoned, if notprima facie that the terminations were motivated by the encouraged by supervision.union activity of the employees. Myers testified that he and O'Donnell were switchedAlthough the reasons asserted by the Respondent because there had been drinking by the West Chestnutwould generally be considered sufficient cause to termi- w house employees when under the supervision ofnate one or a group of employees, I conclude that, what- o'Donnell. The fact that O'Donnell tolerated employeesever these employees did, the Respondent seized upon working for him to drink beer while on the job wastheir acts as a pretext to discharge a group of union sym- kw management and particularly Benowitz who,pathizers during an organizational campaign. The reasons Ah t d O'D n or the eadvanced were a pretext and not the true motive. ratherthandischarging O'Donnell or the employees inadvaced ere preext nd nt th tru motve.question, simply transferred O'Donnell. There is unden-The shift of supervisors between Elm Street and West itestiony incident, knownell Berewis whenChestnut and the transfer of employees took place during this bs an ile knowa t Benwtz tookthe first of May. At the time, Slothour was off work athsbase ccrew, while working at West Chestnutn tookwith a hand injury. According to O'Donnell, not know- anevtrck ngbreakfordrconing then returned to unload aing whether she was going to return to work, inasmuch Atrucke dutbng which they continued to dtenk beer.as she had not called, he decided to hire Geiman, who AfterthebeerOdr'nkngwasreported at the Elm Streethad asked him for a job on a couple of occasions when Bfacnlotyshortlyd fteo O'Donnell and his crew arrived, allhe saw her at a bar next door where he lives. Then a dBenowitz did was to all O'Donnell and tell him that thefew days after the transfer, Slothour called asking for herdrinking had better stop or else there would be dis-job back. At this time O'Donnell contacted Myers and charges, including the supervisor. Higher managementasked him to take her, but Myers refused, stating he did knewthat beerdrinking was condoned by O'Donnell,not have room on his crew. O'Donnell then put Slothour bothat West Chestnut and Elm Street. Indeed, accord-on. According to Carmel, O'Donnell did not have au- i"g to Carmel, the employees had a reputation for drink-thorization from higher management to hire Geiman or ing. Insuchcircumstances, it would be expected thatSlothour. management would at least talk to employees before dis-O'Donnell testified that he laid off Slothour on June charging them for drinking on company premises. There12 because he had been contacted by Benowitz and told isnoevidence that anyone in supervision ever suggestedhe had to lay off three employees. O'Donnell said he toany of the Elm Street employees that they should notchose Slothour because she was the last employed, not- drink beer during the working day or on company prem-withstanding that she had been working before and was ises.Inthese circumstances I discredit the Respondent'soff only because of an injury. O'Donnell knew of Sloth- assertion that beer drinking was a significant matter.our's union activity, and that she had appeared on behalf Similar is the matter of punching timecards for others.of the Union at the representation hearing 2 weeks While such is often a violation of company rules, such isbefore. I believe that, when Benowitz contacted O'Don- fairly common in industry. Nevertheless, the Respondentnell and advised him to lay off employees, O'Donnell could reasonably have a rule against one employeetook this command to discharge union activists and he punching the timecard of another and could reasonablycomplied by terminating Slothour. And this must have enforce such rule by discharge. However, here the Com-been known to higher management notwithstanding Car- pany had no rule prohibiting employees punching eachmel's denial. others' timecards other than the "common sense" ruleThe Respondent, however, changed strategy and de- testified to by Carmel. Employees had not been advisedtermined to terminate the whole Elm Street crew. Thus, that they should not do this or that to punch eachon June 12 Carmel wrote and had posted the company others' timecards could result in discharge. Further,rules which in his letter of June 13 he stated the employ- O'Donnell even, admits that on occasions he asked Dietzees had violated. to punch the timecard of O'Donnell's daughter, who atBasically, the Respondent's argument is that because of the time was working at the Elm Street warehouse. Andthe alleged violation of company rules-drinking beer, this was known to other Elm Street employees.punching each others' timecards, and goofing off-it There is no showing by the Respondent that employ-wanted to get rid of these particular employees. Since ees were not permitted to punch each others' timecards.BROOKS SHOE MANUFACTURING COMPANY, INC. 493card and she said she had; and the testimony of Geiman sales of athletic shoes are traditionally down in May andto the effect that O'Donnell told her to "keep her nose June, management determined the Elm Street warehouseclean" and that Slothour had been "F- around with the could be closed as a full-time operation and be servicedunion." on a part-time basis with West Chestnut Street employ-Whether O'Donnell communicated his knowledge ees. The Respondent does not contend that the reducedabout his employees' union activity to higher manage- sales of athletic shoes caused the terminations. Rather,ment is not particularly material because higher manage- this provided the economic feasibility to get rid of em-ment independently knew that some of the Elm Street ployees who were breaching company rules and wereemployees, at least, were involved in the union activity unproductive.as the result of their appearance at the May 30 hearing. The principal violation of company rules is the beerFinally, I credit the testimony of Shue that following drinking while at work without authorization from man-the terminations, about July 6, at the Hamilton Hotel bar agement. That there was beer drinking is readily ad-she asked O'Donnell if the Union had played a part in mitted by all the employees, though denied by O'Don-their terminations and he said it had. Geiman testified to nell. Drinking while at work is generally a seriousa similar conversation. These factors alone establish matter; however, here such was clearly condoned, if notprima facie that the terminations were motivated by the encouraged by supervision.union activity of the employees. Myers testified that he and O'Donnell were switchedAlthough the reasons asserted by the Respondent because there had been drinking by the West Chestnutwould generally be considered sufficient cause to termi- w house employees when under the supervision ofnate one or a group of employees, I conclude that, what- o'Donnell. The fact that O'Donnell tolerated employeesever these employees did, the Respondent seized upon working for him to drink beer while on the job wastheir acts as a pretext to discharge a group of union sym- kw management and particularly Benowitz who,pathizers during an organizational campaign. The reasons Ah t d O'D n or the eadvanced were a pretext and not the true motive. ratherthandischarging O'Donnell or the employees inadvaced ere preext nd nt th tru motve.question, simply transferred O'Donnell. There is unden-The shift of supervisors between Elm Street and West itestiony incident, knownell Berewis whenChestnut and the transfer of employees took place during this bs an ile knowa t Benwtz tookthe first of May. At the time, Slothour was off work athsbase ccrew, while working at West Chestnutn tookwith a hand injury. According to O'Donnell, not know- anevtrck ngbreakfordrconing then returned to unload aing whether she was going to return to work, inasmuch Atrucke dutbng which they continued to dtenk beer.as she had not called, he decided to hire Geiman, who AfterthebeerOdr'nkngwasreported at the Elm Streethad asked him for a job on a couple of occasions when facnlotyshortlyafterO'Donnell and his crew arrived, allhe saw her at a bar next door where he lives. Then a dBenowitz did was to all O'Donnell and tell him that thefew days after the transfer, Slothour called asking for herdrinking had better stop or else there would be dis-job back. At this time O'Donnell contacted Myers and charges, including the supervisor. Higher managementasked him to take her, but Myers refused, stating he did knewthat beerdrinking was condoned by O'Donnell,not have room on his crew. O'Donnell then put Slothour bothat West Chestnut and Elm Street. Indeed, accord-on. According to Carmel, O'Donnell did not have au- i"g to Carmel, the employees had a reputation for drink-thorization from higher management to hire Geiman or ing. Insuchcircumstances, it would be expected thatSlothour. management would at least talk to employees before dis-O'Donnell testified that he laid off Slothour on June charging them for drinking on company premises. There12 because he had been contacted by Benowitz and told isnoevidence that anyone in supervision ever suggestedhe had to lay off three employees. O'Donnell said he toany of the Elm Street employees that they should notchose Slothour because she was the last employed, not- drink beer during the working day or on company prem-withstanding that she had been working before and was ises.Inthese circumstances I discredit the Respondent'soff only because of an injury. O'Donnell knew of Sloth- assertion that beer drinking was a significant matter.our's union activity, and that she had appeared on behalf Similar is the matter of punching timecards for others.of the Union at the representation hearing 2 weeks While such is often a violation of company rules, such isbefore. I believe that, when Benowitz contacted O'Don- fairly common in industry. Nevertheless, the Respondentnell and advised him to lay off employees, O'Donnell could reasonably have a rule against one employeetook this command to discharge union activists and he punching the timecard of another and could reasonablycomplied by terminating Slothour. And this must have enforce such rule by discharge. However, here the Com-been known to higher management notwithstanding Car- pany had no rule prohibiting employees punching eachmel's denial. others' timecards other than the "common sense" ruleThe Respondent, however, changed strategy and de- testified to by Carmel. Employees had not been advisedtermined to terminate the whole Elm Street crew. Thus, that they should not do this or that to punch eachon June 12 Carmel wrote and had posted the company others' timecards could result in discharge. Further,rules which in his letter of June 13 he stated the employ- O'Donnell even, admits that on occasions he asked Dietzees had violated. to punch the timecard of O'Donnell's daughter, who atBasically, the Respondent's argument is that because of the time was working at the Elm Street warehouse. Andthe alleged violation of company rules-drinking beer, this was known to other Elm Street employees.punching each others' timecards, and goofing off-it There is no showing by the Respondent that employ-wanted to get rid of these particular employees. Since ees were not permitted to punch each others' timecards. 494 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, whatever conclusions Carmel may have drawn longer exist, to substantially equivalent positions of em-from his investigation, such is not a reasonable basis for ployment, and make them whole for any losses of wagesdischarging employees, particularly absent any discussion and other benefits they may have suffered as the result ofwith them about the matter. the discrimination against them, with interest in accord-I conclude that, absent the union activity, the apparent ance with the formula set forth in F. W. Woolworth Com-timecard "violation" discovered in the way Carmel testi- pany, 90 NLRB 289 (1950), and Florida Steel Corporation,fied he did would not have caused management to dis- 231 NLRB 651 (1977).'charge employees. At best he would have talked to Upon the foregoing findings of fact, conclusions ofO'Donnell and/or the employees. law, the entire record in this case, and pursuant to theThe Respondent also contends that these employees provisions of Section 10(c) of the Act, I hereby issue thespent a lot of time "goofing off" and "loafing." Such was following recommended:admitted by them but they further stated that the reasonwas they had no work.ORDERTo this the Respondent apparently agrees. In fact, the The Respondent, Brooks Shoe Manufacturing Compa-Respondent went to some effort to demonstrate that May ny, Inc., Hanover, Pennsylvania, its officers, agents, suc-and June are traditionally slow months for the shipment cessors, and assigns, shall:of athletic shoes and that indeed work was substantially 1. Cease and desist from:down in May and June 1980. Using April as a base of (a) Discharging or otherwise discriminating against100 percent, the volume of athletic shoes shipped out of employees because of their interest in or activity onthe Elm Street warehouse in May was 47.1 percent and behalf of United Food & Commercial Workers Unionin June 49.9 percent. The volume did pick up subse- Local 1436, chartered by United Food & Commercialquently. Workers International Union, AFL-CIO, or any otherIn his notice of termination Carmel stated that low labor organization.productivity was one of the factors involved in the (b) Threatening employees with discharge, plant clo-layoff; however, he testified that what he had reference sure, or otherwise, because of their interest in or activityto was seeing the employees loafing. He did not testify on behalf of the Union.to any other production factor nor did the Respondent (c) Interrogating employees concerning their interestbring forth any documentary evidence which would tend in or activity on behalf of the Union.to establish that the Elm Street employees were not pro- (d) In any other manner interfering with, restraining,ductive if in fact they had the work to do. On this or coercing employees in the exercise of the rights guar-record, if the employees sometimes were not working in anteed them by Section 7 of the Act.May and June, a fact amply demonstrated, such was not 2. Take the following affirmative action:their fault. This was a seasonal slowdown. In the normal (a) Offer full and immediate reinstatement to Marycourse of events such might cause a layoff, though there Ann Slothour, Belinda Geiman, Phyllis Shue, andhad been none in the past. The lack of work, however, Morgan Dietz to their former jobs or, if those jobs nowould not normally be imputed to employees with the longer exist, to substantially equivalent positions of em-conclusion that they were "goofing off." ployment and make them whole for any losses they mayI conclude that the reasons advanced by the Respond- have suffered as a result of the discrimination againstent were a pretext to disguise its true motive in discharg- them in accordance with the formula set forth above.ing a group of union sympathizers during an organiza- (b) Preserve and, upon request, make available to thetional campaign. I conclude that the Respondent was in Board or its agents, for examination and copying, allfact motivated by the union activity and that, by termi- payroll records, social security records, timecards, per-nating these employees on June 12 and 13, Respondent sonnel records and reports, and all other records neces-violated Section 8(a)(3) of the Act. sary to analyze the amount of backpay due under theterms of this Order.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES (c) Post at its Hanover, Pennsylvmnia, facility copiesUPON COMMERCE of the attached notice marked "Appendix."9Copies ofThe unfair labor practices found above, occurring inconnection with the Employes found abovess, have a closein See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).connection In the event no exceptions are filed as provided by Sec. 102.46 of theintimate, and substantial relationship to trade, traffic, and Rules and Regulations of the National Labor Relations Board, the find-commerce among the several States and tend to lead to ings, conclusions, and recommended Order herein shall, as provided inlabor disputes burdening and obstructing commerce Sec. 102.48 of the Rules and Regulations, be adopted by the Board andwithin the meaning of Section 2(6) and (7) of the Act. become its findings, conclusions, and Order, and all objections theretowithin the meaning of Section 2(6) and (7) of the Act. shall be deemed waved for all purposesshall be deemed waived for all purposes.' While there is no particular evidence of a proclivity on behalf of theV. THE REMEDY Respondent to engage in unfair labor practices, the discharge of an entirecrew of employees is, I think, sufficiently egregious in the circumstancesHaving concluded that the Respondent engaged in here to justify a broad remedial order. See Hickmott Foods Inc., 242certain unfair labor practices, I shall order that it cease NLRB 1357 (1979).and desist therefrom, and take certain affirmative action ' In the event that this Order is enforced by a Judgment of a Unitedincluding offering full and immediate reinstatement to States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-Mary Ann Slothour, Belinda Geiman, Phyllis Shue, and ant to a Judgment of the United States Court of Appeals Enforcing anMorgan Dietz to their former jobs or, if those jobs no Order of the National Labor Relations Board."494 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, whatever conclusions Carmel may have drawn longer exist, to substantially equivalent positions of em-from his investigation, such is not a reasonable basis for ployment, and make them whole for any losses of wagesdischarging employees, particularly absent any discussion and other benefits they may have suffered as the result ofwith them about the matter. the discrimination against them, with interest in accord-I conclude that, absent the union activity, the apparent ance with the formula set forth in F. W. Woolworth Com-timecard "violation" discovered in the way Carmel testi- pany, 90 NLRB 289 (1950), and Florida Steel Corporation,ried he did would not have caused management to dis- 231 NLRB 651 (1977).6charge employees. At best he would have talked to Upon the foregoing findings of fact, conclusions ofO'Donnell and/or the employees,.law, the entire record in this case, and pursuant to theThe Respondent also contends that these employees provisions of Section 10(c) of the Act, I hereby issue thespent a lot of time "goofing off" and "loafing." Such was following recommended:admitted by them but they further stated that the reasonwas they had no work.ORDERTo this the Respondent apparently agrees. In fact, the The Respondent, Brooks Shoe Manufacturing Compa-Respondent went to some effort to demonstrate that May ny, Inc., Hanover, Pennsylvania, its officers, agents, suc-and June are traditionally slow months for the shipment cessors, and assigns, shall:of athletic shoes and that indeed work was substantially 1. Cease and desist from:down in May and June 1980. Using April as a base of (a) Discharging or otherwise discriminating against100 percent, the volume of athletic shoes shipped out of employees because of their interest in or activity onthe Elm Street warehouse in May was 47.1 percent and behalf of United Food & Commercial Workers Unionin June 49.9 percent. The volume did pick up subse- Local 1436, chartered by United Food & Commercialquently. Workers International Union, AFL-CIO, or any otherIn his notice of termination Carmel stated that low labor organization.productivity was one of the factors involved in the (b) Threatening employees with discharge, plant clo-layoff; however, he testified that what he had reference sure, or otherwise, because of their interest in or activityto was seeing the employees loafing. He did not testify on behalf of the Union.to any other production factor nor did the Respondent (c) Interrogating employees concerning their interestbring forth any documentary evidence which would tend in or activity on behalf of the Union.to establish that the Elm Street employees were not pro- (d) In any other manner interfering with, restraining,ductive if in fact they had the work to do. On this or coercing employees in the exercise of the rights guar-record, if the employees sometimes were not working in anteed them by Section 7 of the Act."May and June, a fact amply demonstrated, such was not 2. Take the following affirmative action:their fault. This was a seasonal slowdown. In the normal (a) Offer full and immediate reinstatement to Marycourse of events such might cause a layoff, though there Ann Slothour, Belinda Geiman, Phyllis Shue, andhad been none in the past. The lack of work, however, Morgan Dietz to their former jobs or, if those jobs nowould not normally be imputed to employees with the longer exist, to substantially equivalent positions of em-conclusion that they were "goofing off." ployment and make them whole for any losses they mayI conclude that the reasons advanced by the Respond- have suffered as a result of the discrimination againstent were a pretext to disguise its true motive in discharg- them in accordance with the formula set forth above.ing a group of union sympathizers during an organiza- (b) Preserve and, upon request, make available to thetional campaign. I conclude that the Respondent was in Board or its agents, for examination and copying, allfact motivated by the union activity and that, by termi- payroll records, social security records, timecards, per-nating these employees on June 12 and 13, Respondent sonnel records and reports, and all other records neces-violated Section 8(a)(3) of the Act. sary to analyze the amount of backpay due under theterms of this Order.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES (c) Post at its Hanover, Pennsylvmnia, facility copiesUPON COMMERCE of the attached notice marked "Appendix."" Copies ofThe unfair labor practices found above, occurring in , , Ii N & H Co., _3 NLR 7 .12,connection with the Employer's business, have a close : se mrl.Ii lmigc rrigCn 3 NLRB 716 (l^ 6^connecton withthe Empoyer's usiness have aclose, In the event no exceptions are filed as provided by Sec. 102.46 or theintimate, and substantial relationship to trade, traffic, and Rules and Regulations of the National Labor Relations Board, the rind-commerce among the several States and tend to lead to ings, conclusions, and recommended Order herein shall, as provided inlabor disputes burdening and obstructing commerce Sec.102.48ofthe Rules andRegulations, be adopted by the Board andwithin the meaning of Section 2(6) and (7) of the Act. become its findings, conclusions, nd Order, and all objections theretowithinthe mening o Sectin 2(6)and (7 of th Act. shall be deemed waived for all purposes.I While there is no particular evidence of a proclivity on behalf of theV. THE REMEDY Respondent to engage in unfair labor practices, the discharge of an entirecrew of employees is, I think, sufficiently egregious in the circumstancesHaving concluded that the Respondent engaged in here to justify a broad remedial order. See Hickmott Foods Inc., 242certain unfair labor practices, I shall order that it cease NLRB 1357 (1979).and desist therefrom, and take certain affirmative action ' I" the event that this Order is enforced by a Judgment of a Unitedincluding offering full and immediate reinstatement to States Court of Appeals. the words in the notice reaing "Posted byOrder of the National Labor Relations Board" shall remd "Posted Pursu-Mary Ann Slothour, Belinda Geiman, Phyllis Shue, and ant to a Judgment of the United States Court of Appeals Enforcing anMorgan Dietz to their former jobs or, if those jobs no Order of the National Labor Relations Board."494 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, whatever conclusions Carmel may have drawn longer exist, to substantially equivalent positions of em-from his investigation, such is not a reasonable basis for ployment, and make them whole for any losses of wagesdischarging employees, particularly absent any discussion and other benefits they may have suffered as the result ofwith them about the matter. the discrimination against them, with interest in accord-I conclude that, absent the union activity, the apparent ance with the formula set forth in F. W. Woolworth Com-timecard "violation" discovered in the way Carmel testi- pany, 90 NLRB 289 (1950), and Florida Steel Corporation,ried he did would not have caused management to dis- 231 NLRB 651 (1977).6charge employees. At best he would have talked to Upon the foregoing findings of fact, conclusions ofO'Donnell and/or the employees,.law, the entire record in this case, and pursuant to theThe Respondent also contends that these employees provisions of Section 10(c) of the Act, I hereby issue thespent a lot of time "goofing off" and "loafing." Such was following recommended:admitted by them but they further stated that the reasonwas they had no work.ORDERTo this the Respondent apparently agrees. In fact, the The Respondent, Brooks Shoe Manufacturing Compa-Respondent went to some effort to demonstrate that May ny, Inc., Hanover, Pennsylvania, its officers, agents, suc-and June are traditionally slow months for the shipment cessors, and assigns, shall:of athletic shoes and that indeed work was substantially 1. Cease and desist from:down in May and June 1980. Using April as a base of (a) Discharging or otherwise discriminating against100 percent, the volume of athletic shoes shipped out of employees because of their interest in or activity onthe Elm Street warehouse in May was 47.1 percent and behalf of United Food & Commercial Workers Unionin June 49.9 percent. The volume did pick up subse- Local 1436, chartered by United Food & Commercialquently. Workers International Union, AFL-CIO, or any otherIn his notice of termination Carmel stated that low labor organization.productivity was one of the factors involved in the (b) Threatening employees with discharge, plant clo-layoff; however, he testified that what he had reference sure, or otherwise, because of their interest in or activityto was seeing the employees loafing. He did not testify on behalf of the Union.to any other production factor nor did the Respondent (c) Interrogating employees concerning their interestbring forth any documentary evidence which would tend in or activity on behalf of the Union.to establish that the Elm Street employees were not pro- (d) In any other manner interfering with, restraining,ductive if in fact they had the work to do. On this or coercing employees in the exercise of the rights guar-record, if the employees sometimes were not working in anteed them by Section 7 of the Act."May and June, a fact amply demonstrated, such was not 2. Take the following affirmative action:their fault. This was a seasonal slowdown. In the normal (a) Offer full and immediate reinstatement to Marycourse of events such might cause a layoff, though there Ann Slothour, Belinda Geiman, Phyllis Shue, andhad been none in the past. The lack of work, however, Morgan Dietz to their former jobs or, if those jobs nowould not normally be imputed to employees with the longer exist, to substantially equivalent positions of em-conclusion that they were "goofing off." ployment and make them whole for any losses they mayI conclude that the reasons advanced by the Respond- have suffered as a result of the discrimination againstent were a pretext to disguise its true motive in discharg- them in accordance with the formula set forth above.ing a group of union sympathizers during an organiza- (b) Preserve and, upon request, make available to thetional campaign. I conclude that the Respondent was in Board or its agents, for examination and copying, allfact motivated by the union activity and that, by termi- payroll records, social security records, timecards, per-nating these employees on June 12 and 13, Respondent sonnel records and reports, and all other records neces-violated Section 8(a)(3) of the Act. sary to analyze the amount of backpay due under theterms of this Order.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES (c) Post at its Hanover, Pennsylvmnia, facility copiesUPON COMMERCE of the attached notice marked "Appendix."" Copies ofThe unfair labor practices found above, occurring in , , Ii N & H Co., _3 NLR 7 .12,connection with the Employer's business, have a close : se mrl.Ii lmigc rrigCn 3 NLRB 716 (l^ 6^connecton withthe Empoyer's usiness have aclose, In the event no exceptions are filed as provided by Sec. 102.46 or theintimate, and substantial relationship to trade, traffic, and Rules and Regulations of the National Labor Relations Board, the rind-commerce among the several States and tend to lead to ings, conclusions, and recommended Order herein shall, as provided inlabor disputes burdening and obstructing commerce Sec.102.48ofthe Rules andRegulations, be adopted by the Board andwithin the meaning of Section 2(6) and (7) of the Act. become its findings, conclusions, nd Order, and all objections theretowithinthe mening o Sectin 2(6)and (7 of th Act. shall be deemed waived for all purposes.I While there is no particular evidence of a proclivity on behalf of theV. THE REMEDY Respondent to engage in unfair labor practices, the discharge of an entirecrew of employees is, I think, sufficiently egregious in the circumstancesHaving concluded that the Respondent engaged in here to justify a broad remedial order. See Hickmott Foods Inc., 242certain unfair labor practices, I shall order that it cease NLRB 1357 (1979).and desist therefrom, and take certain affirmative action ' I" the event that this Order is enforced by a Judgment of a Unitedincluding offering full and immediate reinstatement to States Court of Appeals. the words in the notice reaing "Posted byOrder of the National Labor Relations Board" shall remd "Posted Pursu-Mary Ann Slothour, Belinda Geiman, Phyllis Shue, and ant to a Judgment of the United States Court of Appeals Enforcing anMorgan Dietz to their former jobs or, if those jobs no Order of the National Labor Relations Board."494 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, whatever conclusions Carmel may have drawn longer exist, to substantially equivalent positions of em-from his investigation, such is not a reasonable basis for ployment, and make them whole for any losses of wagesdischarging employees, particularly absent any discussion and other benefits they may have suffered as the result ofwith them about the matter. the discrimination against them, with interest in accord-I conclude that, absent the union activity, the apparent ance with the formula set forth in F. W. Woolworth Com-timecard "violation" discovered in the way Carmel testi- pany, 90 NLRB 289 (1950), and Florida Steel Corporation,ried he did would not have caused management to dis- 231 NLRB 651 (1977).6charge employees. At best he would have talked to Upon the foregoing findings of fact, conclusions ofO'Donnell and/or the employees,.law, the entire record in this case, and pursuant to theThe Respondent also contends that these employees provisions of Section 10(c) of the Act, I hereby issue thespent a lot of time "goofing off" and "loafing." Such was following recommended:admitted by them but they further stated that the reasonwas they had no work.ORDERTo this the Respondent apparently agrees. In fact, the The Respondent, Brooks Shoe Manufacturing Compa-Respondent went to some effort to demonstrate that May ny, Inc., Hanover, Pennsylvania, its officers, agents, suc-and June are traditionally slow months for the shipment cessors, and assigns, shall:of athletic shoes and that indeed work was substantially 1. Cease and desist from:down in May and June 1980. Using April as a base of (a) Discharging or otherwise discriminating against100 percent, the volume of athletic shoes shipped out of employees because of their interest in or activity onthe Elm Street warehouse in May was 47.1 percent and behalf of United Food & Commercial Workers Unionin June 49.9 percent. The volume did pick up subse- Local 1436, chartered by United Food & Commercialquently. Workers International Union, AFL-CIO, or any otherIn his notice of termination Carmel stated that low labor organization.productivity was one of the factors involved in the (b) Threatening employees with discharge, plant clo-layoff; however, he testified that what he had reference sure, or otherwise, because of their interest in or activityto was seeing the employees loafing. He did not testify on behalf of the Union.to any other production factor nor did the Respondent (c) Interrogating employees concerning their interestbring forth any documentary evidence which would tend in or activity on behalf of the Union.to establish that the Elm Street employees were not pro- (d) In any other manner interfering with, restraining,ductive if in fact they had the work to do. On this or coercing employees in the exercise of the rights guar-record, if the employees sometimes were not working in anteed them by Section 7 of the Act."May and June, a fact amply demonstrated, such was not 2. Take the following affirmative action:their fault. This was a seasonal slowdown. In the normal (a) Offer full and immediate reinstatement to Marycourse of events such might cause a layoff, though there Ann Slothour, Belinda Geiman, Phyllis Shue, andhad been none in the past. The lack of work, however, Morgan Dietz to their former jobs or, if those jobs nowould not normally be imputed to employees with the longer exist, to substantially equivalent positions of em-conclusion that they were "goofing off." ployment and make them whole for any losses they mayI conclude that the reasons advanced by the Respond- have suffered as a result of the discrimination againstent were a pretext to disguise its true motive in discharg- them in accordance with the formula set forth above.ing a group of union sympathizers during an organiza- (b) Preserve and, upon request, make available to thetional campaign. I conclude that the Respondent was in Board or its agents, for examination and copying, allfact motivated by the union activity and that, by termi- payroll records, social security records, timecards, per-nating these employees on June 12 and 13, Respondent sonnel records and reports, and all other records neces-violated Section 8(a)(3) of the Act. sary to analyze the amount of backpay due under theterms of this Order.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES (c) Post at its Hanover, Pennsylvmnia, facility copiesUPON COMMERCE of the attached notice marked "Appendix."" Copies ofThe unfair labor practices found above, occurring in , , Ii N & H Co., _3 NLR 7 .12,connection with the Employer's business, have a close : se mrl.Ii lmigc rrigCn 3 NLRB 716 (l^ 6^connecton withthe Empoyer's usiness have aclose, In the event no exceptions are filed as provided by Sec. 102.46 or theintimate, and substantial relationship to trade, traffic, and Rules and Regulations of the National Labor Relations Board, the rind-commerce among the several States and tend to lead to ings, conclusions, and recommended Order herein shall, as provided inlabor disputes burdening and obstructing commerce Sec.102.48ofthe Rules andRegulations, be adopted by the Board andwithin the meaning of Section 2(6) and (7) of the Act. become its findings, conclusions, nd Order, and all objections theretowithinthe mening o Sectin 2(6)and (7 of th Act. shall be deemed waived for all purposes.I While there is no particular evidence of a proclivity on behalf of theV. THE REMEDY Respondent to engage in unfair labor practices, the discharge of an entirecrew of employees is, I think, sufficiently egregious in the circumstancesHaving concluded that the Respondent engaged in here to justify a broad remedial order. See Hickmott Foods Inc., 242certain unfair labor practices, I shall order that it cease NLRB 1357 (1979).and desist therefrom, and take certain affirmative action ' I" the event that this Order is enforced by a Judgment of a Unitedincluding offering full and immediate reinstatement to States Court of Appeals. the words in the notice reaing "Posted byOrder of the National Labor Relations Board" shall remd "Posted Pursu-Mary Ann Slothour, Belinda Geiman, Phyllis Shue, and ant to a Judgment of the United States Court of Appeals Enforcing anMorgan Dietz to their former jobs or, if those jobs no Order of the National Labor Relations Board." BROOKS SHOE MANUFACTURING COMPANY, INC. 495said notice, on forms provided by the Regional Director be taken by the Respondent to insure that said noticesfor Region 4, after being duly signed by the Respond- are not altered, defaced, or covered by any other materi-ent's authorized representative, shall be posted by the al.Respondent immediately upon receipt thereof, and be (d) Notify the Regional Director for Region 4, in writ-maintained by it for 60 consecutive days thereafter, in ing, within 20 days from the date of this Order, whatconspicuous places, including all places where notices to steps the Respondent has taken to comply herewith.employees are customarily posted. Reasonable steps shallBROOKS SHOE MANUFACTURING COMPANY, INC. 495said notice, on forms provided by the Regional Director be taken by the Respondent to insure that said noticesfor Region 4, after being duly signed by the Respond- are not altered, defaced, or covered by any other materi-ent's authorized representative, shall be posted by the al.Respondent immediately upon receipt thereof, and be (d) Notify the Regional Director for Region 4, in writ-maintained by it for 60 consecutive days thereafter, in ing, within 20 days from the date of this Order, whatconspicuous places, including all places where notices to steps the Respondent has taken to comply herewith.employees are customarily posted. Reasonable steps shallBROOKS SHOE MANUFACTURING COMPANY, INC. 495said notice, on forms provided by the Regional Director be taken by the Respondent to insure that said noticesfor Region 4, after being duly signed by the Respond- are not altered, defaced, or covered by any other materi-ent's authorized representative, shall be posted by the al.Respondent immediately upon receipt thereof, and be (d) Notify the Regional Director for Region 4, in writ-maintained by it for 60 consecutive days thereafter, in ing, within 20 days from the date of this Order, whatconspicuous places, including all places where notices to steps the Respondent has taken to comply herewith.employees are customarily posted. Reasonable steps shallBROOKS SHOE MANUFACTURING COMPANY, INC. 495said notice, on forms provided by the Regional Director be taken by the Respondent to insure that said noticesfor Region 4, after being duly signed by the Respond- are not altered, defaced, or covered by any other materi-ent's authorized representative, shall be posted by the al.Respondent immediately upon receipt thereof, and be (d) Notify the Regional Director for Region 4, in writ-maintained by it for 60 consecutive days thereafter, in ing, within 20 days from the date of this Order, whatconspicuous places, including all places where notices to steps the Respondent has taken to comply herewith.employees are customarily posted. Reasonable steps shall